



































PIONEER NATURAL RESOURCES USA, INC.
401(k) AND MATCHING PLAN


(Amended and Restated Effective as of January 1, 2020)








--------------------------------------------------------------------------------



PIONEER NATURAL RESOURCES USA, INC.
401(k) AND MATCHING PLAN
(Amended and Restated Effective as of January 1, 2020)
TABLE OF CONTENTS
PAGE
ARTICLE I DEFINITIONS AND CONSTRUCTION     1
Section 1.1 Definitions        1
Section 1.2 Construction        11
ARTICLE II ELIGIBILITY AND PARTICIPATION     11
Section 2.1 Eligibility        11
Section 2.2 Participation        12
Section 2.3 Reemployed Participant      13
ARTICLE III CONTRIBUTIONS, LIMITATIONS AND FORFEITURES   13
Section 3.1 Pre-Tax and Pre-Tax Bonus Contributions    13
Section 3.2 Matching Contributions      15
Section 3.3 Catch-Up Contributions      16
Section 3.4 After-Tax Contributions      16
Section 3.5 Payment for Contributions      17
Section 3.6 Return of Employer Contributions     17
Section 3.7 Nondiscrimination Testing      17
Section 3.8 Application of Forfeitures      22
Section 3.9 Rollover Contributions      22
ARTICLE IV TRUST FUND AND VALUATIONS     23
Section 4.1 Trust and Trustee       23
Section 4.2 Trust Divestment Options      23
Section 4.3 Valuation and Adjustment of Accounts    24
Section 4.4 Participant Statements       24
ARTICLE V VESTING         24
Section 5.1 Fully Vested Accounts      24
Section 5.2 Vesting of Employer Account     24
Section 5.3 Special Vesting Provisions      25
ARTICLE VI VALUATIONS, DISTRIBUTIONS AND WITHDRAWALS  29
Section 6.1 Time of Distribution       29
Section 6.2 Distribution of Retirement and Disability Benefits   30
Section 6.3 Distribution of Death Benefit      32
Section 6.4 Distribution of Separation from Employment Benefit  33
Section 6.5 Forfeitures        35
1

--------------------------------------------------------------------------------



Section 6.6 In-Service Withdrawals      36
Section 6.7 Distributions to Minors and Persons Under Legal Disability  38
Section 6.8 Unclaimed or Uncashed Benefits     38
Section 6.9 Plan Loans        38
Section 6.10 Qualified Domestic Relations Orders     39
Section 6.11 Transfer of Eligible Rollover Distribution    40
Section 6.12 Automatic Rollovers       42
Section 6.13 Distribution on Normal Retirement Date and Retirement  42
Section 6.14 In-Plan Roth Rollovers      42
ARTICLE VII PLAN ADMINISTRATION       43
Section 7.1 401(k) and Matching Plan Committee    43
Section 7.2 Powers, Duties and Liabilities of the Committee   44
Section 7.3 Rules, Records and Reports      44
Section 7.4 Administration Expenses and Taxes     44
ARTICLE VIII AMENDMENT AND TERMINATION     44
Section 8.1 Amendment        44
Section 8.2 Termination        45
Section 8.3 Benefit Plan Design Committee     45
ARTICLE IX TOP-HEAVY PROVISIONS       45
Section 9.1 Top-Heavy Definitions      45
Section 9.2 Minimum Contribution Requirement     46
Section 9.3 Minimum Vesting Schedule      47
ARTICLE X MISCELLANEOUS GENERAL PROVISIONS    47
Section 10.1 Spendthrift Provision       47
Section 10.2 Claims Procedure       47
Section 10.3 Maximum Contribution Limitation     48
Section 10.4 Employment Noncontractual      48
Section 10.5 Limitations on Responsibility      48
Section 10.6 Merger or Consolidation      49
Section 10.7 Applicable Law       49
Section 10.8 USERRA Compliance      49




2


--------------------------------------------------------------------------------



PIONEER NATURAL RESOURCES USA, INC.
401(k) AND MATCHING PLAN


(Amended and Restated Effective as of January 1, 2020)
THIS 401(k) AND MATCHING PLAN, a profit sharing plan, made and executed by
PIONEER NATURAL RESOURCES USA, INC., a Delaware corporation (the “Company”),
WITNESSETH THAT:
WHEREAS, the Company has heretofore maintained for the benefit of its employees
a qualified profit sharing plan known as the Pioneer Natural Resources USA, Inc.
401(k) and Matching Plan; and
WHEREAS, the Company previously restated the Pioneer Natural Resources USA, Inc.
401(k) and Matching Plan to (i) comply with the final Internal Revenue Code
section 415 regulations, currently effective provisions of the Pension
Protection Act of 2006, and the Heroes Earnings Assistance and Relief Tax
(“HEART”) Act of 2008, clarify forfeitures, and make certain other
administrative changes and (ii) incorporate prior amendments and add an in-plan
Roth rollover option under the Plan.
WHEREAS, the Company desires to restate the Pioneer Natural Resources USA, Inc.
401(k) and Matching Plan to incorporate prior amendments and make other
administrative clarifications hereunder.
NOW, THEREFORE, in consideration of the premises and pursuant to the authority
reserved thereunder, the Pioneer Natural Resources USA, Inc. 401(k) and Matching
Plan is hereby amended by restatement in its entirety, effective as of January
1, 2020, to read as follows:
ARTICLE I
DEFINITIONS AND CONSTRUCTION


Section 1.1 Definitions. Unless the context clearly indicates otherwise, when
used in this Plan:
(a) “Account” means a Participant’s After-Tax Account, Catch-Up Contribution
Account, Employer Account, Matching Plan Account, Mesa After-Tax Account, Mesa
Premium Account, Mesa Profit-Sharing Account, Pre-Tax Account, Prior Plan
Employer Account, Prior Plan Pre-Tax Account, Rollover Account, Roth Account,
Roth Catch-Up Contribution Account, Roth Rollover Account and/or In-Plan Roth
Rollover Contribution Account, as the context requires. The Committee may
establish and maintain separate subaccounts within a Participant’s Accounts if
it deems such to be necessary for the proper administration of the Plan.
(b) “Affiliated Company” means any corporation or organization, other than an
Employer, which is a member of a controlled group of corporations (within the
meaning of Code Section 414(b)) or of an affiliated service group (within the
meaning of Code
1

--------------------------------------------------------------------------------



Section 414(m)) with respect to which an Employer is also a member, and any
other incorporated or unincorporated trade or business which along with an
Employer is under common control (within the meaning of the regulations from
time to time promulgated by the Secretary of the Treasury pursuant to Code
Section 414(c)); provided, however, that for the purposes of Section 10.3 of the
Plan, Code Section 414(b) and (c) shall be applied as modified by Code Section
415(h).
(c) “After-Tax Account” means the account established and maintained under this
Plan by the Committee to record a Participant’s interest under this Plan
attributable to After-Tax Contributions.
(d) “After-Tax Contribution” means a contribution made by a Participant to this
Plan pursuant to Section 3.4.
(e) “Basic Compensation” means the sum of (i) the base salary or wages and any
overtime payable by an Employer to an Employee for personal services rendered to
the Employer (including sick, vacation, holiday, bereavement, inclement weather
and jury duty pay), but excluding any amount payable pursuant to an Employer’s
salary continuation program or any back pay, severance, separation pay or
settlement pay received pursuant to a release agreement with an Employer, (ii)
any contributions made by an Employer on behalf of the Employee to a qualified
cash or deferred arrangement (within the meaning of Code Section 401(k))
maintained by such Employer, including any Catch-Up Contributions, Pre-Tax
Contributions and Pre-Tax Bonus Contributions made by an Employer to this Plan
on behalf of such Employee, (iii) any compensation reduction amounts elected by
such Employee for the purchase of benefits pursuant to a cafeteria plan (within
the meaning of Code Section 125(d)) maintained by an Employer, (iv) any elective
amounts that are not includible in the gross income of an Employee by reason of
Code Section 132(f)(4), (v) any military differential wage payments made by the
Employer, (vi) any compensation amounts paid due to your participation in
Employer-sponsored events or Habitat for Humanity projects, (vii) amounts
received due to Employer authorized relocation, and (viii) paid time off
received due to a reduction in force; provided, however, that the Basic
Compensation of an Employee taken into account under the Plan for any Plan Year
shall not exceed $200,000 (as adjusted to take into account any cost-of-living
increases authorized pursuant to Code Section 401(a)(17)(B)) and shall not
include any bonus amounts paid or any amounts received for personal commuting
(though travel time from one work location to another work location is not
excluded and will be included in Basic Compensation).
(f) “Catch-Up Contribution” means a contribution made by an Employer on behalf
of a Participant pursuant to Section 3.3.
(g) “Catch-Up Contribution Account” means the account established and maintained
under this Plan by the Committee to record a Participant’s interest under this
Plan attributable to Catch-Up Contributions (other than Catch-Up Contributions
that are treated by an Employer as designated Roth contributions (within the
meaning of Code Section 402A(c)) pursuant to Section 3.3.




2

--------------------------------------------------------------------------------



(h) “Code” means the Internal Revenue Code of 1986, as amended.


(i) “Committee” means the 401(k) and Matching Plan Committee appointed by the
Board of Directors of the Company to administer the Plan.
(j) “Company” means Pioneer Natural Resources USA, Inc., a Delaware corporation,
and any successor thereto.
(k) “Compensation” means the sum of (i) wages within the meaning of Code Section
3401(a) and all other payments of remuneration to an Employee by an Employer (in
the course of the Employer’s trade or business) for which the Employer is
required to furnish the Employee a written statement under Code Sections
6041(d), 6051(a)(3) and 6052, but determined without regard to any rules that
limit the remuneration included in wages based on the nature or location of the
employment or the services performed (such as the exception for agricultural
labor in Code Section 3401(a)(2)), (ii) any contributions made by an Employer on
behalf of the Employee to a qualified cash or deferred arrangement (within the
meaning of Code Section 401(k)) maintained by such Employer, including any
Catch-Up Contributions, Pre-Tax Contributions and Pre-Tax Bonus Contributions
made by an Employer to this Plan on behalf of such Employee, (iii) any
compensation reduction amounts elected by such Employee for the purchase of
benefits pursuant to a cafeteria plan (within the meaning of Code Section 125(d)
maintained by an Employer, (iv) any elective amounts that are not includible in
the gross income of an Employee by reason of Code Section 132(f)(4), and (v)
including any military differential wage payments made by the Employer;
provided, however, that except for purposes of determining whether an Employee
is a Highly Compensated Employee or a Key Employee (within the meaning of
Section 9.1(c)), the Compensation of an Employee taken into account under the
Plan for any Plan Year shall not exceed $200,000 (as adjusted to take into
account any cost-of-living increases authorized pursuant to Code Section
401(a)(17)(B)).
(i) To be taken into account for a Plan Year, Compensation must actually be paid
or made available to a Participant (or, if earlier, includible in the gross
income of the Participant) within the Plan Year and prior to the Participant’s
severance from employment with the Employer. For purposes of this rule, amounts
representing regular pay after severance from employment including payment for
services during the Employee’s regular working hours, or compensation for
services outside the Employee’s regular working hours (such as overtime or shift
differential), commissions, bonuses, or other similar payments will not fail to
be Compensation merely because they are paid after the Participant’s severance
from employment, provided that such amounts are paid by the later of two and one
half (2½) months after the severance from employment or the end of the Plan Year
that includes the date of the severance from employment and the amounts would
have been included in Compensation if they were paid prior to the Employee’s
severance from employment.
(ii) Compensation also specifically includes the following: (A) certain cashouts
and deferred compensation are included in Compensation if paid by the later of
two and one half (2½) months following severance from employment or the end of
the Plan Year during which the severance occurred.
3

--------------------------------------------------------------------------------



Cashouts are includible only if they would have been included in Compensation if
paid prior to the Participant’s severance from employment, are paid for bona
fide sick, vacation and/or other leave, and the Participant would have been able
to use that leave if employment had continued. Deferred compensation is
includible in Compensation only if it would have been includible in Compensation
if paid prior to the Participant’s severance from employment, is received from a
nonqualified unfunded deferred compensation plan, would have been paid at the
same time if the Participant had continued in employment, and would have been
included in the Participant’s gross income; (B) payments to an individual who
does not currently perform services for the Employer by reason of qualified
military service (as that term is used in section 414(u)(1)) to the extent the
payments do not exceed the amounts the individual would have received if the
individual had continued to perform services for the employer rather than
entering qualified military service, and (C) compensation paid to a Participant
who is permanently and totally disabled (as defined in section 22(e)(3)).
(iii) Compensation will exclude severance pay as provided pursuant to
regulations promulgated under section 415 of the Code. Effective for Plan Years
beginning on and after July 1, 2007, Compensation will specifically exclude (i)
severance pay or parachute payments within the meaning of section 280G(b)(2) of
the Code if paid after severance from employment; and (ii) post-severance
payments made under a nonqualified unfunded deferred compensation plan unless
the payments would have been paid at that time without regard to the severance
from employment. 
(l) “Covered Employee” means any Employee other than an individual who is a
member of a collective bargaining unit with which an Employer negotiates and
with respect to whom no coverage under this Plan has been provided by collective
bargaining agreement, a nonresident alien with respect to the United States who
receives no earned income from an Employer which constitutes income from sources
within the United States, classified by an Employer as a student or intern, not
treated by an Employer at the time of the performance of services as an employee
for federal tax purposes, regardless of any subsequent classification by an
Employer, any governmental agency or account, or treated as a leased employee by
an Employer. A leased employee means any person who is not an employee of the
recipient of the services performed and who provides services to the recipient
if (i) such services are provided pursuant to an agreement between the recipient
and any other person, (ii) such person has performed such services for the
recipient (or for the recipient and related persons) on a substantially
full-time basis for a period of at least one year, and (iii) such services are
performed under primary direction or control by the recipient.
(m) “Employee” means any individual employed by an Employer.






4

--------------------------------------------------------------------------------



(n) “Employer” shall include the Company and any other incorporated or
unincorporated trade or business which may subsequently adopt this Plan with the
consent of the Board of Directors of the Company.
(o) “Employer Account” means the account established and maintained under this
Plan by the Committee to record a Participant’s interest under this Plan
attributable to any amounts credited to his or her Employer Account under the
Superseded Plan as in effect on December 31, 2001, and any Matching
Contributions made to the Plan for the Participant on or after January 1, 2002.
(p) “Employment Date” means the date an Employee first performs an Hour of
Service.
(q) “Highly Compensated Employee” means for a Plan Year:
(ii) any Employee who during such Plan Year or during the preceding Plan Year
was at any time a 5% owner (as defined in Code Section 416(i)(l)) of an Employer
or Affiliated Company, or
(ii) any Employee who during the preceding Plan Year received Compensation
greater than $80,000 (as adjusted to take into account any cost-of living
increases authorized pursuant to Code Section 414(q)(l)) and who is in the group
consisting of the top 20% (when ranked on the basis of Compensation received
during such preceding year) of all Employees, except those excluded pursuant to
Code Section 414(q)(5).
Solely for purposes of this definition, (A) an employee of an Affiliated Company
shall be deemed to be an Employee, (B) compensation received from an Affiliated
Company shall be deemed to be Compensation, and (C) a nonresident alien who
receives no earned income from an Employer or Affiliated Company which
constitutes income from sources within the United States shall not be considered
an Employee.
(r) “Hour of Service” means an hour for which an Employee is directly or
indirectly compensated or entitled to compensation (including back pay,
regardless of mitigation of damages) by an Employer for the performance of
duties for an Employer or for reasons (such as vacation, sickness or disability)
other than the performance of duties for an Employer. An Employee will be
credited with eight Hours of Service per day for any customary work period
during which such Employee is on leave of absence authorized by his or her
Employer. Leaves of absence shall be granted by an Employer to its Employees on
a uniform, nondiscriminatory basis. In no event shall more than 501 Hours of
Service be credited on account of any single continuous period during which the
individual performs no duties. An Employee’s Hours of Service shall be credited
to the appropriate Plan Years or eligibility computation period determined in
accordance with the provisions of Section 2530.200b-2(b) and (c) of the
Department of Labor Regulations, which are incorporated herein by this
reference. In determining Hours of Service for the purposes of this Plan,
periods of employment by an Affiliated Company and services performed as a
leased employee (within the meaning of Code Section 414(n)) of an Employer or
Affiliated Company shall be deemed to be periods of employment by an Employer.
5

--------------------------------------------------------------------------------



(s) “In-Plan Roth Rollover Contribution Account” means the account established
and maintained under this Plan by the Committee, which is credited with the
Participant’s In-Plan Roth Rollover Contributions.
(t) “In-Plan Roth Rollover Contributions” means contributions made to the Plan
by a Participant in accordance with Code Section 402A(c)(4) and Section 6.14 to
the Participant’s In-Plan Roth Rollover Contribution Account, which consists of
a distribution from a Participant’s Accounts other than the Participant’s Roth
Account, Roth Catch-Up Contribution Account and/or Roth Rollover Account.
(u) “Investment Fund” means any fund authorized for the investment of Trust
assets pursuant to Section 4.2.
(v) “Matching Contribution” means a contribution made by an Employer to the Plan
for a Participant pursuant to Section 3.2.
(w) “Matching Plan Account” means the account established and maintained under
this Plan by the Committee to record a Participant’s interest under this Plan
attributable to matching contributions made for such Participant pursuant to the
provisions of the Matching Plan as in effect on December 31, 2001.
(x) “Matching Plan” means the Pioneer Natural Resources USA, Inc. Matching Plan,
as in effect from time to time prior to January 1, 2002.
(y) “Mesa After-Tax Account” means the account established and maintained under
this Plan by the Committee to record a Participant’s interest under this Plan
attributable to his or her accrued benefit derived from after-tax contributions
to the Mesa Profit-Sharing Plan as in effect on September 30, 1997.
(z) “Mesa Premium Account” means the account established and maintained under
this Plan by the Committee to record a Participant’s interest under this Plan
attributable to Employer contributions made for such Participant pursuant to the
provisions of the Mesa Premium Plan as in effect on September 30, 1997.
(aa) “Mesa Premium Plan” means the Mesa Employees Premium Plan and Trust
Agreement as in effect from time to time prior to October 1, 1997.
(bb) “Mesa Profit-Sharing Account” means the account established and maintained
under this Plan by the Committee to record a Participant’s interest under this
Plan attributable to his or her accrued benefit derived from employer
contributions to the Mesa Profit-Sharing Plan as in effect on September 30,
1997.
(cc) “Mesa Profit-Sharing Plan” means the Mesa Profit-Sharing Plan and Trust
Agreement as in effect from time to time prior to October 1, 1997.








6

--------------------------------------------------------------------------------



(dd) “Non-Highly Compensated Employee” means for a Plan Year any Employee who is
not a Highly Compensated Employee for such Plan Year.
(ee) The “Normal Retirement Date” of a Participant means the day such
Participant attains the age of 65 years.
(ff) “One Year Break in Service” means a 12-consecutive-month Period of
Severance during which an Employee fails to complete a single Hour of Service.
(gg) “Participant” means any individual who was a participant in either the
Superseded Plan or the Matching Plan or who has elected to participate in this
Plan pursuant to Section 2.2, and whose Vested Interest under this Plan has not
been fully distributed.
(hh) “Period of Service” means, for purposes of determining a Participant’s
Vested Interest in his or her Employer Account, the sum, rounded downward, to
the nearest whole year, of each period of time commencing with an Employee’s
Employment Date or Reemployment Date and ending on the first date thereafter a
Period of Severance begins (except as provided in subsection (gg) of this
Section in the case of an Employee’s maternity or paternity leave of absence).
Included in such sum to be credited to an Employee shall be each period of time
during which the Employee is on an authorized leave of absence for reasons of
vacation, sickness, layoff or another occasion designated and applied by an
Employer or Affiliated Company on a nondiscriminatory basis, but in no event
exceeding one year in length. A Period of Service also includes any Period of
Severance of less than 12 consecutive months. If an Employee who has no vested
right to any amount credited to his or her Account incurs a One Year Break in
Service, such Employee shall forfeit his or her prior Period of Service unless
he or she completes an additional one-year Period of Service before the number
of his or her consecutive One Year Breaks in Service equals five. Solely for the
purpose of determining the Period of Service completed by a Covered Employee who
was in the employ of Colorado Interstate Gas Company on May 1, 2001, periods of
employment by Colorado Interstate Gas Company or a subsidiary thereof prior to
May 1, 2001, shall be considered to be periods of employment by an Employer.
Solely for the purpose of determining the Period of Service completed by a
Covered Employee who was in the employ of Evergreen Resources, Inc. (or a
subsidiary thereof) on September 27, 2004, and who became an employee of an
Employer on September 28, 2004 and a Participant in this Plan on October 1,
2004, service with Evergreen Resources, Inc. or a subsidiary thereof (or a
predecessor of any such entity) prior to September 28, 2004, that is taken into
account for purposes of determining such Employee’s service for vesting purposes
under the Evergreen Resources, Inc. 401(k) Profit Sharing Plan shall be
considered to be service with an Employer.
Any provision of this Plan to the contrary notwithstanding, if a Participant
participated in the Superseded Plan prior to October 1, 1997, the Period of
Service completed by such Participant prior to January 1, 1998, shall be such
Participant’s years of Vesting Service determined under the Retirement Savings
Plan for Employees of Parker & Parsley as of June 27, 1996, plus one year for
the Plan Year ending December 31, 1996, if during such Plan Year such
Participant completed a Year of Service under the Retirement Savings Plan for
Employees of Parker & Parsley as in effect at the end of such year, plus one
year for the Plan Year ending December 31, 1997, if such Participant either (A)
7

--------------------------------------------------------------------------------



completed a year of Vesting Service as of September 30, 1997, under the
Superseded Plan as in effect on such date or (B) completed a one year Period of
Service under the foregoing provisions of this definition during the entire such
Plan Year. For purposes of clause (ii) of the preceding sentence, a Participant
shall be credited with a number of Hours of Service applying the monthly
equivalency method set forth in Labor Reg. § 2530.200b-3(e)(l)(iv) to any
fractional part of a year credited to such Participant as of June 28,1996.
(ii) “Period of Severance” means a period of time commencing with the date an
Employee ceases to be employed by an Employer or Affiliated Company for reasons
of Retirement, Permanent Disability, death, being discharged, or voluntarily
ceasing employment, or with the first anniversary of the date of his or her
absence for any other reason, and ending with the date such Employee resumes
employment with an Employer or Affiliated Company, provided, however, that
solely for purposes of determining whether an Employee incurs a One Year Break
in Service, the Period of Severance of an Employee who is absent from work due
to the pregnancy of the Employee, the birth of a child of the Employee, the
placement of a child with the Employee in connection with the adoption of such
child by such Employee, or caring for such child for a period beginning
immediately following such birth or placement shall not commence until the
second anniversary of the first date of such absence and the period between the
first and second anniversaries of the first date of such absence shall be
considered neither a Period of Service nor a Period of Severance.
(jj) “Permanent Disability” means a Participant’s disability that qualifies the
Participant for long-term disability benefits under a plan providing such
benefits sponsored by an Employer or, if a Participant is not eligible for
benefits under such a plan, a disability that, as determined by the Social
Security Administration, entitles the Participant to Social Security disability
benefits.
(kk) “Pioneer Stock” means the common stock of Pioneer Natural Resources
Company, a Delaware corporation, and any successor thereto.
(ll) “Plan” means this Pioneer Natural Resources USA, Inc. 401(k) and Matching
Plan (Amended and Restated Effective as of January 1, 2020), as in effect from
time to time.
(mm) “Plan Year” means the calendar year.
(nn) “Pre-Tax Account” means the account established and maintained under this
Plan by the Committee to record a Participant’s interest under this Plan
attributable to Pre-Tax Contributions and Pre-Tax Bonus Contributions made by an
Employer on behalf of such Participant, other than Pre-Tax Contributions and
Pre-Tax Bonus Contributions that are treated by an Employer as designated Roth
contributions (within the meaning of Code Section 402A(c)) pursuant to Section
3.1, and any amounts credited to his or her Employee Pre-Tax Contribution
Account under the Superseded Plan as in effect on September 30, 1997.






8

--------------------------------------------------------------------------------



(oo) “Pre-Tax Bonus Contribution” means a contribution made by an Employer to
this Plan on behalf of a Participant pursuant to Section 3.1(b).
(pp) “Pre-Tax Contribution” means a contribution made by an Employer to this
Plan on behalf of a Participant pursuant to Section 3.1(a).
(qq) “Prior Plan Employer Account” means the account established and maintained
under this Plan by the Committee to record a Participant’s interest under this
Plan attributable to any amounts credited to his or her BOUSA Employer Matching
Contribution Account under the Retirement Savings Plan for Employees of Parker &
Parsley as in effect on June 27, 1996.
(rr) “Prior Plan Pre-Tax Account” means the account established and maintained
under this Plan by the Committee to record a Participant’s interest under this
Plan attributable to any amounts credited to his or her Plan A Salary Deferral
Contribution Account or his or her BOUSA Plan Salary Deferral Contribution
Account under the Retirement Savings Plan for Employees of Parker & Parsley as
in effect on June 27, 1996.
(ss) “Qualified Joint and Survivor Annuity” means an annuity which is payable
for the life of the Participant with a survivor annuity payable for the life of
his or her Spouse equal to 50% of the amount of the annuity payable during the
life of the Participant; provided, however, that in the case of a Participant
who is not married, a Qualified Joint and Survivor Annuity means an annuity
which is payable for the life of the Participant. “Qualified Optional Survivor
Annuity” means an annuity which is payable for the life of the Participant with
a survivor annuity payable for the life of his or her Spouse equal to 75% of the
amount of the annuity payable during the life of the Participant. “Alternate
Qualified Joint and Survivor Annuity” means an annuity which is payable for the
life of the Participant with a survivor annuity payable for the life of his or
her Spouse equal to 100% of the amount of the annuity payable during the life of
the Participant.
(tt) “Qualified Preretirement Survivor Annuity” means an annuity which is
payable for the life of the Participant’s surviving Spouse.
(uu) “Reemployment Date” means the date an Employee first performs an Hour of
Service following a Period of Severance.
(vv) “Retirement” means the termination of a Participant’s employment with an
Employer or Affiliated Company on or after his or her Normal Retirement Date for
any reason other than death or transfer to the employment of another Employer or
Affiliated Company.
(ww) “Rollover Account” means the account established and maintained under this
Plan by the Committee to record a Participant’s interest under this Plan
attributable to Rollover Contributions made by such Participant to this Plan
pursuant to Section 3.9, any amounts credited to his or her Rollover
Contribution Account under the Superseded Plan as in effect on September 30,
1997, and any amounts credited to his or her Rollover Account under the Mesa
Profit-Sharing Plan as in effect on September 30, 1997.


9

--------------------------------------------------------------------------------



(xx) “Rollover Contribution” means a contribution made to this Plan pursuant to
Section 3.9.
(yy) “Rollover Property” means property the value of which would be excluded
from the gross income of the transferor under Code Sections 402(c), 403(a)(4) or
408(d)(3) if transferred to the Plan.
(zz) “Roth Account” means the account established and maintained under this Plan
by the Committee to record a Participant’s interest under this Plan attributable
to Roth Contributions.
(aaa) “Roth Catch-Up Contribution Account” means the account established and
maintained under this Plan by the Committee to record a Participant’s interest
under this Plan attributable to Catch-Up Contributions designated as Roth
contributions (within the meaning of Section 402A(c) of the Code) pursuant to
Section 3.3.
(bbb) “Roth Contribution” means a Pre-Tax Contribution or Pre-Tax Bonus
Contribution made by an Employer to this Plan on behalf of a Participant and
designated by the Participant as a Roth contribution (within the meaning of
Section 402A(c) of the Code) pursuant to Section 3.1(e).
(ccc) “Roth Rollover Account” means the account established and maintained under
this Plan by the Committee to record an individual’s interest under this Plan
attributable to Roth Rollover Property transferred by such individual to this
Plan.
(ddd) “Roth Rollover Property” means cash the amount of which would be a
rollover contribution described in Section 402A(c)(3) of the Code if transferred
to the Plan.
(eee) “Spouse” means the person lawfully married to a Participant.
Notwithstanding any provision of the Plan to the contrary, effective as of
September 16, 2013, the term “Spouse” as used in the Plan with respect to a
Participant includes an individual of the same sex as such Participant if such
Participant and such individual validly entered into a marriage in a domestic or
foreign jurisdiction whose laws authorize the marriage of two individuals of the
same sex, even if the couple is domiciled in a jurisdiction that does not
recognize the validity of same-sex marriages.
(fff) “Superseded Plan” means the Pioneer Natural Resources USA, Inc. 401(k)
Plan, as in effect from time to time prior to January 1, 2002. Prior to August
7, 1997, the Superseded Plan was known as the Retirement Savings Plan for
Employees of Parker & Parsley.
(ggg) “Total Tax-Advantaged Contributions” means the sum of the Pre-Tax
Contributions, Pre-Tax Bonus Contributions, and Roth Contributions made on
behalf of a Participant.










10

--------------------------------------------------------------------------------



(hhh) “Trust” means the trust fund established pursuant to Section 4.1.
(iii) “Trustee” means the individual or corporate trustee or trustees from time
to time appointed and acting as trustee or trustees of the Trust established
pursuant to the Plan.
(jjj) “Valuation Date” means each business day.
(kkk) “The “Vested Interest” of a Participant means the then vested portion of
the amount credited to the Accounts of such Participant at the particular point
in time in question.
(lll) “Year of Eligibility Service” means the period of 12 consecutive months
commencing on an Employee’s Employment Date, or any Plan Year commencing after
his or her Employment Date, during which the Employee completes at least 1,000
Hours of Service.
Section 1.2 Construction. The titles to the Articles and the headings of the
Sections in this Plan are placed herein for convenience of reference only and in
case of any conflict the text of this instrument, rather than such titles or
headings, shall control. Whenever a noun or pronoun is used in this Plan in
plural form and there be only one person or entity within the scope of the word
so used, or in singular form and there be more than one person or entity within
the scope of the word so used, such noun or pronoun shall have a plural or
singular meaning as appropriate under the circumstance.
ARTICLE II
ELIGIBILITY AND PARTICIPATION
Section 2.1 Eligibility. Each participant in the Plan on December 31, 2019,
shall continue as a Participant in this Plan as of January 1, 2020. Each other
Covered Employee shall be eligible to become a Participant in the Plan as
follows:
(a) For a Covered Employee classified by his or her Employer as employed on a
temporary or seasonal basis, he or she may become a Participant in the Plan as
of the earlier of the first day of the Plan Year immediately following his or
her completion of a Year of Eligibility Service or the date six months after the
date the Covered Employee completed a Year of Eligibility Service unless he or
she experiences a separation from service with his or her Employer before the
date referred to in (i) or (ii).
(b) Any other Covered Employee may become a Participant in the Plan as of the
first payroll date following his or her Employment Date.
If a Participant ceases to be a Covered Employee, such Participant shall remain
a Participant under this Plan but no contributions shall be made to the Plan on
his or her behalf while he or she is not a Covered Employee.






11

--------------------------------------------------------------------------------



Section 2.2 Participation. Each Covered Employee who is eligible to participate
in the Plan may elect, in the manner prescribed by the Committee, to participate
in this Plan as soon as administratively practicable but no later than 31 days
following the completion and submission of such election.


(a) Automatic Enrollment. For a Covered Employee who is notified that he or she
is eligible to participate in the Plan on or after January 29, 2018 and fails to
return an alternate election pursuant to Section 3.1(a), Pre-Tax Contributions
will automatically begin being made on such Covered Employee’s behalf at the
rate specified in Section 3.1(a) on the later to occur of (a) the thirtieth day
following the Covered Employee’s Employment Date, (b) the thirtieth day
following the date such Covered Employee satisfies the eligibility requirements
set forth in Section 2.1, or (c) the thirtieth day following the date such
Covered Employee is notified of the Plan’s automatic enrollment provisions in
accordance with section 401(k)(13)(E)(i) of the Code. A Covered Employee who
desires to make an alternate election pursuant to Section 3.1(a) must do so in
the manner prescribed by the Committee.
(b) Covered Employees in Enrollment Period on January 29, 2018. A Covered
Employee who was notified that he or she was eligible to participate in the Plan
prior to January 29, 2018 and on January 29, 2018 was in his or her enrollment
period and fails to return an alternate election pursuant to Section 3.1(a),
Pre-Tax Contributions will automatically begin being made on such Covered
Employee’s behalf at the rate in effect as of the date he or she was notified
that he or she was eligible to participate in the Plan on the thirtieth day
following the date such Covered Employee is notified of the Plan’s automatic
enrollment provisions in accordance with section 401(k)(13)(E)(i) of the Code.
On March 1, 2018, a Covered Employee described in this Section 2.2(b) will
receive notification that his or her combined Pre-Tax Contribution and Roth
Contribution rate will be increased to 5%, and if such Covered Employee fails to
return an alternate election pursuant to Section 3.1(a) and such Covered
Employee’s current combined rate is less than 5%, Pre-Tax Contributions will
automatically be increased such that the combined Pre-Tax and Roth Contribution
rate for each such Covered Employee is 5% on the thirtieth day following the
date such Covered Employee is notified. A Covered Employee who desires to make
an alternate election pursuant to Section 3.1(a) must do so in the manner
prescribed by the Committee.
(c) Plan Contribution Sweep. Effective January 29, 2018, each Covered Employee
(including any Covered Employee who has previously opted out of participation in
the Plan or has made an alternate election and excluding those Covered Employees
set forth below) will receive notice that his or her combined Pre-Tax
Contribution and Roth Contribution rate will be increased to 5%, and if such
Covered Employee fails to return an alternate election pursuant to Section
3.1(a) and such Covered Employee’s current combined rate is less than 5%,
Pre-Tax Contributions will automatically be increased such that the combined
Pre-Tax and Roth Contribution rate for each such Covered Employee is 5% on the
thirtieth day following the date such Covered Employee is notified. Covered
Employees under this Section 2.2(c) will not include any Covered Employee
described in Section 2.2(b), any Covered Employee whose election has been
suspended in accordance with the terms of the Plan, any Covered Employee with a
pending election change, any Covered Employee who participates in the Vanguard
Managed Account Program, or any Covered Employee who is a member of a collective
bargaining unit. A Covered Employee
12

--------------------------------------------------------------------------------



who desires to make an alternate election pursuant to Section 3.1(a) must do so
in the manner prescribed by the Committee.
Section 2.3 Reemployed Participant. Effective January 29, 2018, any Participant
who ceases to be a Covered Employee shall thereupon cease to be eligible to
participate in the Plan; provided, however, that if any such Participant is
thereafter reemployed as a Covered Employee, he or she shall be automatically
enrolled in the Plan pursuant to Section 3.1(a).
ARTICLE III
CONTRIBUTIONS, LIMITATIONS AND FORFEITURES


Section 3.1 Pre-Tax and Pre-Tax Bonus Contributions.


(a) Effective January 29, 2018, each Participant may elect to have his or her
Employer make a Pre-Tax Contribution to the Plan on his or her behalf for each
pay period in an amount up to 80% of his or her Basic Compensation for that pay
period, subject to any other deductions from the Participant’s Basic
Compensation that are required by law or authorized by the Participant pursuant
to a compensation reduction agreement. All such contributions shall be made by
uniform payroll deductions pursuant to a compensation reduction agreement which
authorizes the Employer to pay such contributions to the Trustee on behalf of
the Participant. However, for any Participant subject to the Plan’s automatic
enrollment provisions (as described in Section 2.2) who fails to make an
alternate election, Pre-Tax Contributions will automatically begin being made on
such Participant's behalf, in an amount equal to 5% of his or her Basic
Compensation on the date specified in Section 2.2 with respect to such
Participant. In the event a Participant does not desire to have Pre-Tax
Contributions made on his or her behalf at the level set by this Section 3.1(a),
the Participant may elect a different amount up to 80% of his or her Basic
Compensation in the manner prescribed by the Committee.
(b) In addition, each Participant may elect to have his or her Employer make a
Pre-Tax Bonus Contribution to the Plan on his or her behalf in an amount up to
80% of the bonus payable to such Participant under the Employer’s annual bonus
program.
(c) The Committee shall establish and maintain for each Participant a Pre-Tax
Account All amounts attributable to Pre-Tax Contributions and Pre-Tax Bonus
Contributions made by an Employer on behalf of such Participant pursuant to this
Section 3.1 (other than those contributions designated as Roth Contributions)
shall be credited to such Participant’s Pre-Tax Account.
(d) Effective January 29, 2018, a Participant may change the applicable
percentage of such payroll (or bonus) deductions or suspend his or her election
to have Pre-Tax Contributions and/or Pre-Tax Bonus Contributions made to the
Plan at any time. Any such change or suspension will be effective as soon as
administratively practicable but no later than 31 days following the submission
of such change or submission. Participants will have access to a voluntary
percentage increase program.


13

--------------------------------------------------------------------------------



(e) A Participant may irrevocably elect in such manner as the Committee may
require to have his or her Employer designate all or any portion of a Pre-Tax
Contribution or Pre-Tax Bonus Contribution as a designated Roth Contribution. A
Participant may change the applicable amount or percentage or suspend such
election at any time. Any such change or suspension will be effective as soon as
administratively practicable but no later than 31 days following the submission
of such change or suspension. Any amount designated as a Roth Contribution shall
be treated by the Participant’s Employer as not excludable from the
Participant’s gross income.
(f) The Committee shall establish and maintain for each Participant a Roth
Account. All amounts attributable to Pre-Tax Contributions or Pre-Tax Bonus
Contributions made by an Employer on behalf of such Participant and designated
as Roth Contributions pursuant to Section 3.1(e) shall be credited to such
Participant’s Roth Account.
(g) Any provision of this Plan to the contrary notwithstanding, the amount of
Total Tax-Advantaged Contributions made to the Plan by an Employer on behalf of
a Participant for a calendar year when added to the amount of any other elective
deferrals within the meaning of Code Section 402(g)(3) made with respect to such
Participant pursuant to any other plan, contract or arrangement of an Employer
or Affiliated Company for such calendar year shall not exceed the dollar
limitation contained in Code Section 402(g) in effect for such calendar year,
except to the extent permitted under Section 3.3 of the Plan and Code Section
414(v), if applicable. In the event the limitation of this subsection (g) is
exceeded with respect to a Participant for a Plan Year, then if such Participant
notifies the Committee of the amount of Total Tax-Advantaged Contributions that
exceeded such limitation within such reasonable period of time prior to the
first April 15 following such year as the Committee may prescribe in its
absolute discretion, the Participant may elect, in accordance with procedures
established by the Committee, to have an amount of Pre-Tax Contributions,
Pre-Tax Bonus Contributions, and/or Roth Contributions equal to the excess Total
Tax-Advantaged Contributions (along with any income allocable thereto)
distributed to such Participant no later than such April 15. A Participant will
be deemed to have so notified the Committee of excess elective deferrals for a
calendar year if, and only to the extent, such excess arises on account of Total
Tax-Advantaged Contributions made to this Plan and elective deferrals made to
other plans maintained by an Employer or Affiliated Company for such calendar
year. Any such excess deferrals distributed to a Participant shall be
distributed pursuant to the Participant’s election; provided, however, that if
no such election is made, such excess deferrals shall be distributed first from
any Pre-Tax Bonus Contributions and then, to the extent necessary, from Pre-Tax
Bonus Contributions that are designated as Roth Contributions and then, to the
extent necessary, from Pre-Tax Contributions and then from Pre-Tax Contributions
that are designated as Roth Contributions. The income allocable to any excess
Total Tax-Advantaged Contributions for a Participant for a taxable year shall be
the sum of the income allocable to any excess contributions distributed from his
or her Pre-Tax Account, and the income allocable to any excess contributions
distributed from his or her Roth Account, where the income allocable to such
contributions distributed from either Account for this purpose shall be
determined by multiplying the amount of income allocable to such Participant’s
Pre-Tax Account or Roth Account for such year by a fraction, the numerator of
which is the amount of excess Total Tax-Advantaged Contributions for such year
and the denominator of which is the sum of the amount credited to such
Participant’s Pre-Tax
14

--------------------------------------------------------------------------------



Account or Roth Account as of the beginning of such year plus the amount of such
Participant’s Total Tax-Advantaged Contributions for such year. For Plan Years
prior to January 1, 2008, where income allocable to the gap period following the
Plan Year but before the date of distribution must be included in determining
the income allocable to excess contributions, the income allocable to excess
Total Tax-Advantaged Contributions for the gap period following the calendar
year will be determined on a date that is no more than 7 days before the
distribution. For Plan Years beginning on or after January 1, 2008, income
allocable to the gap period will not be distributed. If any portion of a Pre-Tax
Contribution, Pre-Tax Bonus Contribution, or Roth Contribution is distributed
pursuant to this subsection, any portion of a Matching Contribution (along with
any income allocable thereto) made to this Plan for such Participant that
matches the distributed Pre-Tax Contribution, Pre-Tax Bonus Contribution, or
Roth Contribution shall be forfeited.
(h) An Employer may amend or revoke any Participant’s compensation reduction
agreement at any time during a Plan Year if such amendment or revocation is
deemed by such Employer to be necessary or appropriate to ensure that all
applicable limitations, including those set forth in Sections 3.1(g), 3.7 and
10.3 are met for such year.
Section 3.2 Matching Contributions.
(a) Unless provided otherwise in subsection (d) of the Section below, for each
pay period an Employer shall make to the Plan for each Participant in its employ
a Matching Contribution equal to 200% of the Pre-Tax Contributions and Pre-Tax
Contributions designated as Roth Contributions made by the Employer on such
Participant’s behalf during such pay period which are not in excess of 5% of
such Participant’s Basic Compensation for such pay period.
(b) As of the end of each Plan Year, an Employer shall make to the Plan for each
Participant in its employ on the last day of such Plan Year an additional
Matching Contribution equal to A minus B, where A is equal to 200% multiplied by
the lesser of the Participant’s Total Tax-Advantaged Contributions for the Plan
Year or 5% of the Participant’s Basic Compensation for the Plan Year, and B is
equal to the total amount of Matching Contributions made for the Participant for
the Plan Year pursuant to Section 3.2(a); provided, however, that a Participant
shall not receive an allocation of an additional Matching Contribution if the
amount of such contribution is less than $1.
(c) The Committee shall establish and maintain an Employer Account for each
Participant. All Matching Contributions made for a Participant pursuant to this
Section shall be credited to such Participant’s Employer Account.
Section 3.3 Catch-Up Contributions. All Employees who are eligible to elect to
make Pre-Tax Contributions to this Plan and who have attained age 50 before the
close of the taxable year shall be eligible to make Catch-Up Contributions
pursuant to a compensation reduction agreement and in accordance with, and
subject to the limitations of, Code Section 414(v) and the regulations
thereunder. Such Catch-Up Contributions shall not be taken into account for
purposes of the provisions of the Plan implementing the required limitations of
Code Sections 402(g) and 415. The Plan shall not be treated as failing to
satisfy the provisions of the Plan implementing the requirements of Code
Sections 401(k)(3), 401(k)(11), 401(k)(12), 410(b), or 416, as applicable, by
reason of the making of such Catch-Up Contributions. The
15

--------------------------------------------------------------------------------



Committee may permit a Covered Employee to elect to have his or her Employer
treat any amount or whole percentage of his or her Catch-Up Contributions as
Roth contributions. Catch-Up Contributions made by an Employer on behalf of a
Participant pursuant to this Section 3.3 shall be credited to such Participant’s
Catch-Up Contribution Account; provided, however, that Catch-Up Contributions
that are designated as Roth contributions shall be credited to such
Participant’s Roth Catch-Up Contribution Account.
Section 3.4 After-Tax Contributions.
(a) Each Participant may elect to make an After-Tax Contribution to the Plan for
each pay period in an amount which, when combined with any Pre-Tax Contributions
made to the Plan on behalf of such Participant for that pay period, shall not
exceed 80% of the Basic Compensation of such Participant during such pay period,
subject to any other deductions from the Participant’s Basic Compensation that
are required by law or authorized by the Participant pursuant to a compensation
reduction agreement.
(b) The Committee shall establish and maintain for each Participant an After-
Tax Account. All amounts attributable to After-Tax Contributions made by a
Participant pursuant to this Section 3.4 shall be credited to such Participant’s
After-Tax Account.
(c) After-Tax Contributions may be made by uniform payroll deductions which the
Participant authorizes his or her Employer, in the manner prescribed by the
Committee, to withhold and pay over to the Trustee. A Participant may change the
applicable percentage of such payroll deductions or suspend his or her election
to have After-Tax Contributions made to the Plan at any time. Any such change or
suspension will be effective as soon as administratively practicable but no
later than 31 days following the submission of such change or suspension.
(d) At any time and from time to time during a Plan Year, the Company may limit
the After-Tax Contributions made by a Participant or suspend the making of
After-Tax Contributions if the Company, in its absolute discretion, deems such
to be necessary or appropriate to ensure that all applicable limitations,
including those set forth in Sections 3.7 and 10.3, are satisfied for such year.
Section 3.5 Payment for Contributions. Pre-Tax Contributions, Catch-Up
Contributions, and After-Tax Contributions made to the Plan by an Employer for
or on behalf of Participants for a pay period shall be paid to the Trustee in
cash as soon as practicable after such pay period ends, but no later than the
15th business day after the end of the month in which such pay period ends.
Pre-Tax Bonus Contributions made to the Plan for or on behalf of Participants
shall be paid to the Trustee in cash as soon as practicable after the bonus
payment is made, but no later than the 15th day of the month after the end of
the month in which such bonus payment is made. Matching Contributions made to
the Plan for a pay period pursuant to Section 3.2(a) shall be paid to the
Trustee as soon as practicable, but no later than 30 days after the end of the
month in which such pay period ends. Matching Contributions made to the Plan for
a Plan Year pursuant to Section 3.2(b) shall be paid to the Trustee no later
than the time prescribed by law, including extensions thereof, for the filing of
such Employer’s federal income tax return for such year.


16

--------------------------------------------------------------------------------



Section 3.6 Return of Employer Contributions. Contributions made to this Plan
are conditioned upon being currently deductible under Code Section 404. Any
provision of this Plan to the contrary notwithstanding, upon an Employer’s
request, any such contribution or portion thereof made to this Plan by such
Employer which was made under a mistake of fact which is subsequently
discovered, or is disallowed as a deduction under Code Section 404, shall be
returned to such Employer to the extent not previously distributed to
Participants or their beneficiaries; provided, however, that the amounts
returnable to an Employer pursuant to this Section shall be reduced by any Trust
losses allocable thereto and shall be returned to such Employer only if such
return is made within one year after the mistaken payment of the contribution or
the date of the disallowance of the deduction, as the case may be. Except as
provided in this Section, no contribution made by an Employer pursuant to this
Plan shall ever revert to or be recoverable by any Employer.
Section 3.7 Nondiscrimination Testing.
(a) Any provision of this Plan to the contrary notwithstanding, if for any Plan
Year the actual deferral percentage for the group of Highly Compensated
Employees eligible to elect to have Pre-Tax Contributions, Pre-Tax Bonus
Contributions, or Roth Contributions made during such Plan Year fails to satisfy
one of the following tests:
(i) the actual deferral percentage for said group of Highly Compensated
Employees is not more than 1.25 times the actual deferral percentage for the
preceding Plan Year for all Non-Highly Compensated Employees eligible during the
preceding Plan Year to elect to have Pre-Tax Contributions, Pre-Tax Bonus
Contributions, or Roth Contributions made on their behalf, or
(ii) the excess of the actual deferral percentage for said group of Highly
Compensated Employees over the actual deferral percentage for the preceding Plan
Year for all Non-Highly Compensated Employees eligible during the preceding Plan
Year to elect to have Pre-Tax Contributions, Pre-Tax Bonus Contributions, or
Roth Contributions made on their behalf is not more than two percentage points,
and the actual deferral percentage for said group of Highly Compensated
Employees is not more than two times the actual deferral percentage for the
preceding year for all Non-Highly Compensated Employees eligible during the
preceding Plan Year to elect to have Pre-Tax Contributions, Pre-Tax Bonus
Contributions, or Roth Contributions made on their behalf,
then the actual deferral percentage of Participants who are members of said
group of Highly Compensated Employees shall be reduced by reducing the actual
deferral percentages of the Highly Compensated Employees with the largest
individual actual deferral percentages to the largest uniform actual deferral
percentage (commencing with the Highly Compensated Employee with the largest
actual deferral percentage and reducing his or her actual deferral percentage to
the extent necessary to satisfy one of the above tests or to lower such actual
deferral percentage to the actual deferral percentage of the Highly Compensated
Employee with the next largest actual deferral percentage, and repeating this
process as necessary) that permits the actual deferral percentage for said group
of Highly Compensated Employees to satisfy one of said tests. For purposes of
this subsection (a), the term “actual deferral percentage” for a specified group
of Employees for a Plan Year
17

--------------------------------------------------------------------------------



means the average of the ratios (calculated separately for each Employee in such
group and after any distributions to Highly Compensated Employees required to
satisfy the limitation imposed by Code Section 402(g)) of (i) the aggregate
amount of Total Tax-Advantaged Contributions made on behalf of each such
Employee for that year, to (ii) the amount of such Employee’s Compensation for
that year or, in the Committee’s discretion, only for such portion of that year
during which the Employee was eligible to participate in the Plan. If two or
more plans that include cash or deferred arrangements are considered as one plan
for purposes of Code Sections 401(a)(4) or 410(b) (other than for purposes of
the average benefit percentage test), the cash or deferred arrangements included
in such plans shall be treated as one arrangement for purposes of this
subsection (a). If a Highly Compensated Employee is a participant in two or more
cash or deferred arrangements maintained by an Employer or Affiliated Company,
then for purposes of this Section, all such cash or deferred arrangements (other
than those that may not be permissively aggregated) shall be treated as one cash
or deferred arrangement in accordance with applicable regulations.
(b) The aggregate amount of any Total Tax-Advantaged Contributions which may not
be credited to Pre-Tax Accounts and Roth Accounts for a Plan Year because of the
limitation contained in subsection (a) of this Section, calculated by adding
together the dollar amount of excess contributions determined in subsection (a)
of this Section for each affected Highly Compensated Employee, shall be
distributed to Highly Compensated Employees (along with any income allocable to
such excess contributions for the Plan Year) no later than the last day of the
Plan Year immediately following such year (and, if practicable, within 2½ months
after the end of such year). The amount of Total Tax-Advantaged Contributions to
be distributed to a particular Highly Compensated Employee shall be determined
on the basis of the amount of Total Tax-Advantaged Contributions made for each
Highly Compensated Employee commencing with the Highly Compensated Employee with
the largest amount of Total Tax- Advantaged Contributions for such Plan Year and
reducing his or her Total Tax- Advantaged Contributions to the extent necessary
to lower such amount to the amount of Total Tax-Advantaged Contributions of the
Highly Compensated Employee with the next largest amount of Total Tax-Advantaged
Contributions, and repeating this process as necessary to distribute such
aggregate amount; provided, however, that the amount of Total Tax-Advantaged
Contributions to be distributed shall first be reduced by any excess deferrals
to be distributed pursuant to Code Section 402(g). A Participant may elect, in
accordance with procedures established by the Committee, an amount of Pre-Tax
Contributions, Pre-Tax Bonus Contributions, and/or Roth Contributions equal to
the excess contributions which shall be distributed to such Participant (along
with any income allocable thereto); provided, however, that if a Participant
does not make such an election, any such excess contribution shall be
distributed first from any Pre-Tax Bonus Contributions and then, to the extent
necessary, from any Pre-Tax Bonus Contributions designated as Roth Contributions
and then, to the extent necessary, from any Pre-Tax Contributions and then, to
the extent necessary, from any Pre-Tax Contributions designated as Roth
Contributions. The income allocable to any such excess contributions for a
Participant for a Plan Year shall equal the sum of the income allocable to any
excess contributions distributed from his or her Pre-Tax Account, and the income
allocable to any excess contributions from his or her Roth Account, where the
income allocable to excess contributions distributed from either such Account
for this purpose shall be determined by multiplying the amount of income
allocable to such Participant’s Pre-Tax Account or Roth Account, whichever is
applicable, for such year by a fraction, the numerator of which is the amount of
the excess
18

--------------------------------------------------------------------------------



contributions for such year and the denominator of which is the sum of the
amount credited to such Participant’s Pre-Tax Account or Roth Account as of the
beginning of such year plus the amount of such Participant’s Total
Tax-Advantaged Contributions for such year. For Plan Years prior to January 1,
2008, where income allocable to the gap period following the Plan Year but
before the date of distribution must be included in determining the income
allocable to excess contributions, the income allocable to excess Total
Tax-Advantaged Contributions for the gap period following the calendar year will
be determined on a date that is no more than 7 days before the distribution. For
Plan Years beginning on or after January 1, 2008, income allocable to the gap
period will not be distributed. Any provision of this Plan to the contrary
notwithstanding, Total Tax-Advantaged Contributions otherwise distributable
pursuant to this subsection (b) to a Participant who is eligible to make
Catch-Up Contributions to the Plan may, to the extent permitted by Code Section
414(v) and the regulations thereunder, be treated by the Committee as a Catch-Up
Contribution. If any portion of a Pre-Tax Contribution, Pre-Tax Bonus
Contribution, or Roth Contribution made by an Employer on behalf of a
Participant is distributed to such Participant or is treated as a Catch-Up
Contribution pursuant to the foregoing provisions of this subsection (b), any
portion of a Matching Contribution (along with any income allocable thereto)
made for such Participant that matches the distributed Pre-Tax Contribution,
Pre-Tax Bonus Contribution, or recharacterized Catch-Up Contribution shall be
forfeited.
(c) Any provision of this Plan to the contrary notwithstanding, if for any Plan
Year the contribution percentage for the group of Highly Compensated Employees
eligible to receive an allocation of Matching Contributions or to make After-Tax
Contributions to the Plan for such Plan Year fails to satisfy one of the
following tests:
(i) the contribution percentage for said group of Highly Compensated Employees
is not more than 1.25 times the contribution percentage for the preceding Plan
Year for all Non-Highly Compensated Employees eligible for the preceding Plan
Year to receive an allocation of Matching Contributions or make After-Tax
Contributions, or
(ii) the excess of the contribution percentage for said group of Highly
Compensated Employees over the contribution percentage for the preceding Plan
Year for all Non-Highly Compensated Employees eligible for the preceding Plan
Year to receive an allocation of Matching Contributions or make After-Tax
Contributions is not more than two percentage points, and the contribution
percentage for said group of Highly Compensated Employees is not more than two
times the contribution percentage for the preceding Plan Year for all Non-Highly
Compensated Employees eligible for the preceding Plan Year to receive an
allocation of Matching Contributions or make After-Tax Contributions,












19

--------------------------------------------------------------------------------



then the contribution percentage of Participants who are members of said group
of Highly Compensated Employees shall be reduced by reducing the contribution
percentages of the Highly Compensated Employees with the largest individual
contribution percentages to the largest uniform contribution percentage
(commencing with the Highly Compensated Employee with the largest contribution
percentage and reducing his or her contribution percentage to the extent
necessary to satisfy one of the above tests or to lower such contribution
percentage to the contribution percentage of the Highly Compensated Employee
with the next largest contribution percentage, and repeating this process as
necessary) that permits the contribution percentage for said group of Highly
Compensated Employees to satisfy one of said tests. For purposes of this
subsection (c), the term “contribution percentage” for a specified group of
Employees for a Plan Year means the average of the ratios (calculated separately
for each Employee in such group and after application of the reduction
provisions of subsection (a) and the forfeiture provisions of subsection (b) of
this Section) of (i) the aggregate amount of After-Tax Contributions and
Matching Contributions made by or for such Employee (and, at the election of the
Committee, the Total Tax-Advantaged Contributions made on behalf of such
Employee) for that year, to (ii) the amount of such Employee’s Compensation for
that year or, in the Committee’s discretion, only for such portion of that year
during which the Employee was eligible to participate in the Plan. If two or
more plans to which matching contributions or employee after-tax contributions
are made are considered as one plan for purposes of Code Section 410(b) (other
than for purposes of the average benefit percentage test), such plans shall be
treated as one plan for purposes of determining the contribution percentages for
this subsection (c). If a Highly Compensated Employee is a participant in two or
more plans maintained by an Employer or Affiliated Company to which matching
contributions or employee after-tax contributions are made, then for purposes of
this Section, all such plans (other than those that may not be permissively
aggregated) shall be treated as one plan in accordance with applicable
regulations.
(d) The aggregate amount of any Matching Contributions and After-Tax
Contributions which may not be credited to Participant’s Accounts for a Plan
Year because of the limitation contained in subsection (c) of this Section,
calculated by adding together the dollar amount of excess aggregate
contributions determined in subsection (c) of this Section for each affected
Highly Compensated Employee, shall be forfeited if forfeitable, but if not
forfeitable, distributed to such Highly Compensated Employees (along with any
income allocable to such excess aggregate contributions) no later than the last
day of the Plan Year immediately following such year (and, if practicable,
within 2½ months after the end of such year). The amount to be distributed to a
particular Highly Compensated Employee shall be determined on the basis of the
amount of Matching Contributions and After-Tax Contributions made by or for each
such Highly Compensated Employee commencing with the Highly Compensated Employee
with the largest amount of Matching Contributions and After-Tax Contributions
for such Plan Year and reducing first his or her After-Tax Contributions and
then, if necessary, Matching Contributions to the extent necessary to lower such
total amount to the amount of Matching Contributions and After-Tax Contributions
of the Highly Compensated Employee with the next largest amount of Matching
Contributions and After-Tax Contributions, and repeating this process as
necessary to distribute such aggregate amount. The income allocable to any such
excess aggregate contributions for a Participant for a Plan Year shall be
determined by multiplying the amount of income allocable to such Participant’s
Employer Account or After-Tax Account, whichever is applicable, for such year by
a fraction, the numerator of which is the
20

--------------------------------------------------------------------------------



amount of the excess aggregate contributions for such year and the denominator
of which is the sum of the amount credited to such Participant’s Employer
Account or After-Tax Account, whichever is applicable, as of the beginning of
such year plus the amount of Matching Contributions or After-Tax Contributions,
as applicable, made for such Participant for such year. For Plan Years prior to
January 1, 2008, where income allocable to the gap period following the Plan
Year but before the date of distribution must be included in determining the
income allocable to excess aggregate contributions, the income allocable to
excess aggregate contributions for the gap period following the calendar year
will be determined on a date that is no more than 7 days before the
distribution. For Plan Years beginning on or after January 1, 2008, income
allocable to the gap period will not be distributed.
(e) Any provision of this Section to the contrary notwithstanding, the Company
in its discretion may cause the provisions of subsections (a) and (c) of this
Section to be satisfied without use of the corrective provisions set forth in
subsections (b) and (d) of this Section by requiring each Employer to make a
qualified non-elective contribution and/or a qualified matching contribution to
the Plan to be allocated to the Pre-Tax Accounts (with respect to a contribution
intended to be taken into account for purposes of determining the actual
deferral percentage pursuant to subsection (a)) or the Employer Accounts (with
respect to a contribution intended to be taken into account for purposes of
determining the contribution percentage pursuant to subsection (c)) of those
Participants who were Non-Highly Compensated Employees in the employ of (or on
authorized leave of absence from) an Employer on the last day of such Plan Year.
A qualified non-elective contribution shall be allocated to the eligible
Participants in the proportion that the Basic Compensation of each such eligible
Participant while both a Participant and a Covered Employee during that year
bears to the Basic Compensation of all such eligible Participants while both
Participants and Covered Employees during that year. A qualified matching
contribution shall be allocated to the eligible Participants in the proportion
that the Pre-Tax Contributions made with respect to each such eligible
Participant for such Plan Year bears to the Pre-Tax Contributions made with
respect to all such eligible Participants for such Plan Year. Any qualified
non-elective contribution or qualified matching contribution will be made within
the limits specified in applicable regulations.
(f) Any provision of this Plan to the contrary notwithstanding, the
determination of the actual deferral percentage and the contribution percentage
required by this Section for Non-Highly Compensated Employees for the preceding
Plan Year shall be made in accordance with Code Sections 401(k) and 401(m) and
any regulations or other authorities issued thereunder.
Section 3.8 Application of Forfeitures. As soon as practicable after the
valuation of all Accounts at the end of each Plan Year, all amounts forfeited
during that Plan Year shall first be applied to restore any forfeited Accounts
required to be restored pursuant to Sections 6.5 and 6.8, and any forfeitures in
excess of the amount needed to restore any such Account may be applied to pay
administrative expenses in accordance with Section 7.4. Any remaining
forfeitures for such Plan Year, if any, shall be used to reduce the amount of
the earliest subsequent Matching Contributions an Employer otherwise would be
required to make to the Plan.


21

--------------------------------------------------------------------------------



Section 3.9 Rollover Contributions. With the consent of and subject to such
reasonable limitations as may be imposed by the Committee or its delegate, a
Covered Employee may make a Rollover Contribution to the Plan as follows:
(a) a direct rollover of an eligible rollover distribution from: (i) a qualified
plan described in Code Section 401(a) or 403(a), including after tax employee
contributions, (ii) an annuity contract described in Code Section 403(b),
excluding after tax employee contributions, or (iii) an eligible plan under Code
Section 457(b) which is maintained by a state, political subdivision of a state,
or any agency or instrumentality of a state or political subdivision of a state;
or
(b) a contribution by the Covered Employee of an eligible rollover distribution,
excluding any distribution consisting of amounts designated as Roth
contributions, from: a qualified plan described in Code Section 401(a) or
403(a), an annuity contract described in Code Section 403(b), or an eligible
plan under Code Section 457(b) which is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state; or
(c) a contribution by the Covered Employee of the portion of a distribution from
an individual retirement account or annuity described in Code Section 408(a) or
408(b) that is eligible to be rolled over, excluding any amounts designated as
Roth contributions, and that would otherwise be includible in gross income of
the Covered Employee.
Amounts attributable to Roth Rollover Property shall be credited to a separate
Roth Rollover Account to be established and maintained for the benefit of the
contributing Covered Employee. All other Rollover Contribution amounts shall be
credited to a separate Rollover Account to be established and maintained for the
benefit of the contributing Covered Employee. A Covered Employee who is not a
Participant, but for whom a Rollover Account or Roth Rollover Account is being
maintained, shall be accorded all of the rights and privileges of a Participant
under the Plan except that no contributions shall be made to the Plan by or for
such Employee until he or she meets the eligibility and participation
requirements of Article II.
ARTICLE IV
TRUST FUND AND VALUATIONS


Section 4.1 Trust and Trustee. All of the contributions paid to the Trustee
pursuant to this Plan and the Superseded Plan, together with the income
therefrom and the increments thereof, shall be held in trust by the Trustee
under the terms and provisions of the separate trust agreement between the
Trustee and the Company, a copy of which is attached hereto and incorporated
herein by this reference for all purposes, establishing a trust fund known as
the PIONEER NATURAL RESOURCES USA, INC. 401(k) AND MATCHING TRUST for the
exclusive benefit of the Participants and their beneficiaries.








22

--------------------------------------------------------------------------------



Section 4.2 Trust Divestment Options. For investment purposes the Trust shall be
divided into the Pioneer Stock Investment Fund, which shall be a common fund
invested in Pioneer Stock, and such number and kind of other separate and
distinct Investment Funds as the Committee shall determine in its absolute
discretion; however, the Committee shall offer at least three Investment Funds
in addition to the Pioneer Stock Investment Fund, each of which options is
diversified and has materially different risk and return characteristics. The
Trust assets allocated to a particular Investment Fund other than the Pioneer
Stock Investment Fund shall be invested by the Trustee and/or one or more
investment managers duly appointed in accordance with the provisions of the
Trust, as the case may be, in such type of property, whether real, personal or
mixed, as the Trustee is directed to acquire and hold for such Investment Fund.
Dividends and other amounts received with respect to Pioneer Stock held in the
Pioneer Stock Investment Fund shall be invested in Pioneer Stock. The assets of
the Trust allocated to a particular Investment Fund shall be invested by the
Trustee and/or one or more investment managers duly appointed in accordance with
the provisions of the trust agreement establishing the Trust, as the case may
be, in such type of property acceptable to the Trustee as the Trustee is
directed to acquire and hold for such Investment Fund. Upon becoming a
Participant in the Plan, each Participant shall direct, in the manner prescribed
by the Committee, that all amounts credited to his or her Accounts under the
Plan shall be invested, in percentage multiples authorized by the Committee, in
one or more of the Investment Funds. The Plan must provide reasonable divestment
and reinvestment opportunities at least quarterly. Except as provided in
regulations, the Plan may not impose restrictions or conditions on the
investments in the Pioneer Stock Investment Fund that the Plan does not impose
on the investment of other Plan assets, other than restrictions or conditions
imposed by reason of the application of securities laws or a condition permitted
under Internal Revenue Service Notice 2006-107 or other applicable guidance. In
the absence of such direction, the Participant will be deemed to have directed
that his or her Accounts under the Plan be invested in life-cycle of
targeted-retirement-date fund or account within the meaning of Department of
Labor Regulations Section 2550.404c-5(e)(4)(i). In accordance with final
Department of Labor regulations, the Committee will provide each Participant
with a notice, at least 30 days prior to the beginning of each Plan Year, which
explains the Participant’s right under the Plan to designate how contributions
and earnings will be invested and explaining how in the absence of any
investment election by the Participant, such contributions and earnings will be
invested in a default investment fund. Subject to such conditions and
limitations as the Committee in its absolute discretion may prescribe from time
to time for application to all Participants on a uniform basis, a Participant
may change his or her investment direction with respect to future contributions
or redirect the investment of the amounts credited to his or her Accounts each
business day to be effective as soon as is administratively practicable.


Section 4.3 Valuation and Adjustment of Accounts. As of each Valuation Date, the
Trustee shall determine the fair market value of all assets of the Trust with
the value of the assets of each Investment Fund being separately determined. On
the basis of such valuations and in accordance with such procedures as may be
specified from time to time by the Committee, the portion of each Account
invested in a particular Investment Fund shall be adjusted by the Committee to
reflect its proportionate share of the income collected and accrued, realized
and unrealized profits and losses, expenses and all other transactions
attributable to that particular Investment Fund for the valuation period then
ended. The amount of any distribution, withdrawal or forfeiture shall be
determined on the basis of the most recent valuation preceding the date of
distribution, withdrawal or forfeiture, as the case may be.
23

--------------------------------------------------------------------------------



Section 4.4 Participant Statements. The Trustee will distribute to each
Participant, in written or electronic form and at least once every calendar
quarter, a benefit statement setting forth the following information with
respect to a participant’s accounts: (a) the value of the assets credited to
such accounts as of the most recent Valuation Date; (b) an explanation of any
restrictions on investment decisions; (c) an explanation of the importance of a
well-balanced and diversified portfolio, including a statement about the risk of
holding more than twenty percent (20%) of such account in the security of a
single entity; (d) an indication of the Participant’s vesting status (updated
annually); and (e) a notice directing the Participant to the Department of
Labor’s website for information on investing and diversification.
ARTICLE V
VESTING
Section 5.1 Fully Vested Accounts. The amounts credited to a Participant’s
After-Tax Account, Catch-Up Contribution Account, Mesa After-Tax Account, Mesa
Premium Account, Mesa Profit-Sharing Account, Pre-Tax Account, Prior Plan
Employer Account, Prior Plan Pre-Tax Account, Rollover Account, Roth Account,
Roth Catch-Up Contribution, Roth Rollover Account and In-Plan Roth Rollover
Contribution Account shall be fully vested at all times.
Section 5.2 Vesting of Employer Account.
(a) The amounts credited to the Employer Account and Matching Plan Account of a
Participant shall become fully vested upon the occurrence of any of the
following events while the Participant is in the employ of, on authorized leave
of absence from an Employer or Affiliated Company: (1) the completion of an Hour
of Service by the Participant on or after the date he or she attains age 60, (2)
the Participant’s death, or (3) the Participant’s Permanent Disability. Further,
the amounts credited to the Employer Account and Matching Plan Account of a
Participant who dies while performing qualified military service (as defined in
Code Section 414(u)) on or after January 1, 2007 also shall become fully vested
as if an Employee. Unless sooner vested pursuant to the preceding sentence, and
except as provided in subsections (b) and (c) of this Section and Section 5.3,
the amounts credited to a Participant’s Employer Account and Matching Plan
Account shall vest in accordance with the following schedule:



Period of Service Completed by ParticipantPercentage VestedLess than 1 yearNone1
year25%2 years50%3 years75%4 or more years100%

(b) If a Participant makes an in-service withdrawal under Section 6.6 from his
or her Employer Account at a time when the Participant is not fully vested, the
Participant’s vested amount in such account on any date thereafter shall be an
amount X determined by the following formula: X = P(AB + D) - D. For purposes of
this formula, P is the Participant’s vested percentage under the Plan’s vesting
schedule on the relevant
24

--------------------------------------------------------------------------------



date, AB is the account balance on the relevant date and D is the amount of the
Participant’s in-service withdrawal.
Section 5.3 Special Vesting Provisions.
(a) Any provision of this Plan to the contrary notwithstanding, the amounts
credited to the Employer Account and/or Matching Plan Account of a Participant
who is specifically designated by the Vice President Administration of the
Company as being involuntarily terminated in connection with the divestiture
program and corporate restructuring announced on February 10, 1998, shall become
fully vested and nonforfeitable on the date of such involuntary termination.
(b) Any provision of this Plan to the contrary notwithstanding, the amounts
credited to the Employer Account and/or Matching Plan Account of a Participant
who is specifically designated by the Vice President Administration of the
Company as being involuntarily terminated in connection with the corporate
restructuring announced on November 11, 1998, shall become fully vested and
nonforfeitable on the date of such involuntary termination.
(c) Any provision of this Plan to the contrary notwithstanding, the amounts
credited to the Matching Plan Account of a Participant who is specifically
designated by the Vice President-Administration of the Company as being
involuntarily terminated in connection with the sale by the Company of the Plum
Creek Plant, Leon County, Texas, to a third party shall become fully vested and
nonforfeitable on the date of such involuntary termination.
(d) Any provision of this Plan to the contrary notwithstanding, the amounts
credited to the Matching Plan Account of a Participant who is specifically
designated by the Vice President-Administration and Risk Management of the
Company as being involuntarily terminated in connection with one of the
following events shall become fully vested and nonforfeitable on the date of
such involuntary termination:
(i) the transfer of operations of the Howard Parker/Joe Parsley Joint Venture
wells to a third party, 1999;
(ii) the sale of Iatan Field properties to a third party;
(iii) the reorganization of Offshore Operations effective September 22,
(iv) the restructuring and consolidation of the Domestic Reservoir Engineering
Department effective February 15, 2000; or
(v) the sale of NationsBank building, Midland, Texas.






25

--------------------------------------------------------------------------------



(e) Any provision of this Plan to the contrary notwithstanding, the amounts
credited to the Matching Plan Account of a Participant who is specifically
designated by the Vice President-Administration and Risk Management of the
Company as being involuntarily terminated in connection with the implementation
of the TOW Production System technology, shall become fully vested and
nonforfeitable on the date of such involuntary termination.


(f) Any provision of this Plan to the contrary notwithstanding, the amounts
credited to the Employer Account of a Participant who is specifically designated
by the Vice President Administration of the Company as being involuntarily
terminated in connection with the closing on or about June 24, 2005 of the
Castlegate office located in Price, Utah shall become fully vested and
nonforfeitable on the date of such involuntary termination.
(g) Any provision of this Plan to the contrary notwithstanding, the amounts
credited to the Employer Account of a Participant who is specifically designated
by the Vice President Administration of the Company as being involuntarily
terminated in connection with the sale of all eases, wells and equipment
associated with the Timbalier Bay and Grand Bay Fields in Louisiana shall become
fully vested and nonforfeitable on the date of such involuntary termination.
(h) Any provision of this Plan to the contrary notwithstanding, the amounts
credited to the Employer Account of a Participant who is specifically designated
by the Vice President Administration of the Company as being involuntarily
terminated in connection with the reorganization of the Human Resources
Department establishing a Regional HR Manager position located in Denver,
Colorado shall become fully vested and nonforfeitable on the date of such
involuntary termination.
(i) Any provision of this Plan to the contrary notwithstanding, the amounts
credited to the Matching Plan Account and Employer Account of a Participant who
is specifically designated by the Senior Vice President, Administration and Risk
Management of the Company as being involuntarily terminated in connection with
the sale by the Company of its ownership interest in Pioneer Natural Resources
Alaska, LLC to a third party shall become fully vested and nonforfeitable on the
date of such involuntary termination.
(j) Any provision of this Plan to the contrary notwithstanding, the amounts
credited to the Employer Account of a Participant who is specifically designated
by the Senior Vice President, Administration and Risk Management of the Company
as being involuntarily terminated in connection with the sale of all leases,
wells and equipment associated with the Hugoton project shall become fully
vested and nonforfeitable on the date of such involuntary termination.
(k) Any provision of this Plan to the contrary notwithstanding, the amounts
credited to the Employer Account of a Participant who is specifically designated
by the Senior Vice President, Administration and Risk Management of the Company
as being involuntarily terminated in connection with the sale of all leases,
wells and equipment associated with the Barnett Shale Formation shall become
fully vested and nonforfeitable on the date of such involuntary termination.
26

--------------------------------------------------------------------------------



(l) Any provision of this Plan to the contrary notwithstanding, the amounts
credited to the Employer Account of a Participant who is specifically designated
by the Senior Vice President, Administration and Risk Management of the Company
as being involuntarily terminated in connection with the closing of the Denver
office and the restructuring of the Trinidad office announced by the Company on
May 4, 2015 shall become fully vested and nonforfeitable on the date of such
involuntary termination.
(m) Any provision of this Plan to the contrary notwithstanding, the amounts
credited to the Employer Account of a Participant who is specifically designated
by the Senior Vice President, Administration and Risk Management of the Company
as being involuntarily terminated in connection with the sale by the Company of
its ownership interest in EFS Midstream LLC to a third party shall become fully
vested and nonforfeitable on the date of such involuntary termination.
(n) Any provision of this Plan to the contrary notwithstanding, the amounts
credited to the Employer Account of a Participant who is specifically designated
by the Vice President and Chief Human Resources Officer of the Company as being
involuntarily terminated in connection with the closing of the Victoria, Texas
office announced on February 10, 2016 shall become fully vested and
nonforfeitable on the date of such involuntary termination.
(o) Any provision of this Plan to the contrary notwithstanding, the amounts
credited to the Employer Account of a Participant who is specifically designated
by the Vice President and Chief Human Resources Officer of the Company as being
involuntarily terminated in connection with the closing on or about December 1,
2017 of the Colorado Springs plant shall become fully vested and nonforfeitable
on the date of such involuntary termination.
(p) Any provision of this Plan to the contrary notwithstanding, the amounts
credited to the Employer Account of a Participant who is specifically designated
by the Vice President and Chief Human Resources Officer of the Company as being
involuntarily terminated in connection with the sale of the assets in the Raton
Basin on or about July 13, 2018 shall become fully vested and nonforfeitable on
the date of such involuntary termination.
(q) Any provision of this Plan to the contrary notwithstanding, the amounts
credited to the Employer Account of a Participant who is specifically designated
by the Vice President and Chief Human Resources Officer of the Company as being
involuntarily terminated in connection with the sale of the Western Panhandle
assets shall become fully vested and nonforfeitable on the date of such
involuntary termination.
(r) Any provision of this Plan to the contrary notwithstanding, the amounts
credited to the Employer Account of a Participant who is specifically designated
by the Vice President and Chief Human Resources Officer of the Company as being
involuntarily terminated in connection with the sale of the Midland, Texas
pumping services assets shall become fully vested and nonforfeitable on the date
of such involuntary termination.


27

--------------------------------------------------------------------------------



(s) Any provision of this Plan to the contrary notwithstanding, the amounts
credited to the Employer Account of a Participant who is specifically designated
by the Vice President and Chief Human Resources Officer of the Company as being
involuntarily terminated in connection with the closing of sand plants in Brady,
Texas; Millwood, Ohio; and Bakersfield, California shall become fully vested and
nonforfeitable on the date of such involuntary termination.


(t) Any provision of this Plan to the contrary notwithstanding, the amounts
credited to the Employer Account of a Participant who is specifically designated
by the Vice President, Human Resources of the Company as electing to participate
in the Pioneer Natural Resources Voluntary Separation Program on or before April
23, 2019 shall become fully vested and nonforfeitable on the date of separation.
(u) Any provision of this Plan to the contrary notwithstanding, the amounts
credited to the Employer Account of a Participant who is specifically designated
by the Vice President, Human Resources of the Company as being involuntarily
terminated in connection with the One Basin reorganization shall become fully
vested and nonforfeitable on the date of such involuntary termination.
(v) Any provision of this Plan to the contrary notwithstanding, the amounts
credited to the Employer Account of a Participant who is specifically designated
by the Vice President, Human Resources of the Company as being involuntarily
terminated in connection with the sale of the South Texas assets shall become
fully vested and nonforfeitable on the date of such involuntary termination.
ARTICLE VI
VALUATIONS, DISTRIBUTIONS AND WITHDRAWALS


Section 6.1 Time of Distribution.

(a) Unless a Participant elects otherwise, distribution to the Participant or a
beneficiary under this Article shall be made or commence being made no later
than 60 days after the close of the Plan Year in which the latest of the
following occurs: the Participant’s Normal Retirement Date, the tenth
anniversary of the year in which the Participant commenced participation in the
Plan, or the Participant’s separation from the employment of an Employer for any
reason other than his or her transfer to the employment of another Employer or
Affiliated Company. Notwithstanding the foregoing, the failure of a Participant
to consent to a distribution hereunder shall be deemed to be an affirmative
election to defer commencement of such distribution.
(b) Any provision of this Plan to the contrary notwithstanding, a Participant’s
entire interest shall be distributed, or begin to be distributed, to the
Participant no later than the Participant’s Required Beginning Date. For a
Participant who is a 5% owner (as defined in Code Section 416(i)), the “Required
Beginning Date” is April 1 of the calendar year following the calendar year such
Participant attains age 70½. For a Participant who is not a 5% owner (as defined
in Code Section 416(i)), the “Required Beginning Date” is April 1 of the
calendar year following the later of the calendar year in
28

--------------------------------------------------------------------------------



which the Participant attains age 70½ or retires. Distributions that commence
being made pursuant to this Section 6.1(b) shall be made pursuant to Section 6.2
(excluding Section 6.2(c)) in accordance with the minimum distribution
requirements of Code Section 401(a)(9) and such regulations thereunder as may be
applicable from time to time; provided, however, that if the Participant elects
to waive the normal form of payment in accordance with Section 6.2(b) with
respect to such Participant’s Matching Plan Account, Mesa Premium Account, Prior
Plan Employer Account or Prior Plan Pre-Tax Account, the alternative form of
distribution shall be the minimum amounts required to be distributed pursuant to
Code Section 401(a)(9) and such regulations thereunder as may be applicable from
time to time, with any amount remaining upon the death of the Participant to be
paid in accordance with Section 6.3. Any Participant who attained age 70½ prior
to January 1, 1999, and who elected to continue to receive distributions prior
to such Participant’s termination of employment shall be entitled receive an
annual distribution in accordance with the preceding sentence (or may elect a
larger or smaller amount for such annual distribution) unless and until such
Participant revokes such election.
(c) Subject to the provision of this Article requiring that distributions and
withdrawals be made in the form of an annuity contract, distributions and
withdrawals shall be made in cash, except that amounts credited to an Account
that are invested in the Pioneer Stock Investment Fund may, at the election of
the Participant, be distributed in the form of Pioneer Stock with cash in lieu
of fractional shares.
(d) Any provision of this Plan to the contrary notwithstanding, all
distributions from this Plan are intended to satisfy the statutory rules of Code
Section 401(a)(9), including the incidental death benefit requirement in Code
Section 401(a)(9)(G), as well as Treasury Regulations Sections 1.401(a)(9)-2
through 1.401(a)(9)-9 and other applicable rules related to Code Section
401(a)(9) that are prescribed by the Commissioner of the Internal Revenue
Service in revenue ridings, notices and other guidance published in the Internal
Revenue Bulletin. If any provision of the Plan is not consistent with those
statutory rules, regulations and other guidance, then the statutory rules,
regulations and other guidance related to Code Section 401(a)(9) will override
that provision of the Plan to the extent the provision is not consistent with
Code Section 401(a)(9).
(e) Any provision of this Plan to the contrary notwithstanding, all optional
forms of benefit under the Plan, the Superseded Plan, the Matching Plan, the
Mesa Premium Plan, and the Mesa Profit-Sharing Plan that are protected benefits
under Code Section 411(d)(6) shall continue to be optional forms of benefit for
Participants to whom such optional forms of benefit apply notwithstanding any
subsequent amendment purporting to revise or delete any such optional form of
benefit, except to the extent that such optional forms of benefit may be deleted
in accordance with applicable law.
(f) Notwithstanding the other provisions of this Article, distributions may be
made under a designation made before January 1, 1984, in accordance with Section
242(b)(2) of the Tax Equity and Fiscal Responsibility Act (“TEFRA”) and the
provisions of the Plan that relate to TEFRA Section 242(b)(2).


29

--------------------------------------------------------------------------------



(g) In accordance with Section 6.1(d) of the Plan, for calendar year 2009,
required minimum distributions will be made under the Plan as set forth in
Section 6.1(d) unless otherwise elected by the Participant. If a Participant
receives his or her required minimum distribution for calendar year 2009, the
Participant has the option of exercising his or her direct rollover right to an
eligible retirement plan as discussed under Section 6.11.


Section 6.2 Distribution of Retirement and Disability Benefits.


(a) Except as otherwise provided in this Section, upon the Retirement or
termination of employment on account of Permanent Disability of a Participant,
the Vested Interest of such Participant shall be distributed to such Participant
by the Trustee at the direction of the Committee in a lump sum distribution;
provided, however, that if such Participant’s Vested Interest exceeds $5,000, he
or she may elect to receive his or her Vested Interest in monthly, quarterly or
annual installment distributions. Such installment payments may be made over a
period of years not to exceed one or a combination of the following periods: the
life of the Participant, the lives of the Participant and his or her designated
beneficiary, a period certain not extending beyond the life expectancy of the
Participant, and a period certain not extending beyond the joint life and last
survivor expectancy of the Participant and his or her designated beneficiary.
Any provision of Section 6.3 to the contrary notwithstanding, if a Participant
who elected installment payments dies prior to the distribution of the entire
amount of his or her Vested Interest, the remaining portion thereof shall be
distributed to his or her beneficiary or beneficiaries, as determined in
accordance with Section 6.3(a), in a single distribution within 90 days after
the end of the Plan Year during which the Participant died. For purposes of
determining whether the value of a Participant’s Vested Interest exceeds or does
not exceed $5,000, the value of a Participant’s Vested Interest shall be
determined without regard to the value of the Participant’s Rollover Account or
Roth Rollover Account.
(b) Except as otherwise provided in this subsection (b), upon the Retirement or
termination of employment on account of Permanent Disability of a Participant
whose Vested Interest exceeds $5,000, such Participant’s Matching Plan Account,
Mesa Premium Account, Prior Plan Employer Account and Prior Plan Pre-Tax Account
shall be distributed to him or her by the Trustee at the direction of the
Committee in the form of a Qualified Joint and Survivor Annuity contract to be
purchased from a company selected by the Committee and commencing in payment as
soon as practicable. Not more than 180 days prior to the date such annuity
contract is to commence in payment, the Committee shall provide such Participant
with a written explanation of the terms and conditions of the Qualified Joint
and Survivor Annuity and Qualified Optional Survivor Annuity, his or her right
to make, and the effect of, an election to waive the Qualified Joint and
Survivor Annuity or Qualified Optional Survivor Annuity form of benefit, the
rights of his or her Spouse with respect to the receipt and waiver of the
Qualified Joint and Survivor Annuity and Qualified Optional Survivor Annuity,
and the right to make, and the effect of, a revocation of an election to waive
the Qualified Joint and Survivor Annuity and Qualified Optional Survivor
Annuity. The written explanation shall be required at least 30 days prior to the
date the Qualified Joint and Survivor Annuity contract is to commence in
payment; provided, however, that a Participant may elect (with any applicable
spousal consent) to waive such requirement if the distribution to the
Participant commences no earlier than 8
30

--------------------------------------------------------------------------------



days after such explanation is provided. After receiving the written
explanation, the Participant may elect at any time during the 180-day period
ending on the date the annuity contract is to commence in payment to waive the
Qualified Joint and Survivor Annuity form of benefit and also may revoke any
such election during such period. Any such election to waive a Qualified Joint
and Survivor Annuity form of benefit by a married Participant will be effective
only if the Spouse of such Participant consents in writing within the 180-day
period preceding such date to both the election and the optional form of benefit
selected by the Participant and such consent is witnessed by a notary public.
Any amount payable from the Matching Plan Account, Mesa Premium Account, Prior
Plan Employer Account or Prior Plan Pre-Tax Account upon the Retirement or
Permanent Disability of a Participant who has elected to waive the Qualified
Joint and Survivor Annuity form of benefit as provided above shall be
distributed to such Participant by the Trustee at the direction of the Committee
in accordance with subsection (a) of this Section; provided, however, that a
Participant who has an amount payable from his or her Matching Plan Account or
Mesa Premium Account may, in addition to the optional forms available under
subsection (a), elect to have such amounts paid in the form of an Alternate
Qualified Joint and Survivor Annuity or a Qualified Optional Survivor Annuity.
For purposes of determining whether the value of a Participant’s Vested Interest
exceeds $5,000, the value of a Participant’s Vested Interest shall be determined
without regard to the value of the Participant’s Rollover Account or Roth
Rollover Account.
(c) Notwithstanding the foregoing provisions of this Section 6.2, if upon a
Participant’s Retirement or termination of employment on account of Permanent
Disability the Participant’s Vested Interest exceeds $5,000, no distribution
shall be made with respect to such Participant’s Vested Interest unless and
until the Participant elects to receive such distribution. An election made by a
Participant under this Section 6.2(c) to receive a distribution may be made with
respect to all or a portion of such Participant’s Vested Interest. A Participant
who elects to receive a distribution of less than his or her entire Vested
Interest may elect subsequent distributions with respect to his or her remaining
Vested Interest. For purposes of determining whether the value of a
Participant’s Vested Interest exceeds or does not exceed $5,000, the value of a
Participant’s Vested Interest shall be determined without regard to the value of
the Participant’s Rollover Account or Roth Rollover Account.
Section 6.3 Distribution of Death Benefit.
(a) Except as otherwise provided in this Section, upon the death of a
Participant, the Vested Interest of such Participant shall be distributed by the
Trustee at the direction of the Committee to such Participant’s beneficiary or
beneficiaries determined in accordance with this subsection (a). Any amount
payable under the Plan upon the death of a married Participant shall be
distributed to the surviving Spouse of such Participant unless such Participant
designates otherwise with the written consent of his or her Spouse which is
witnessed by a notary public. Any amount payable under the Plan upon the death
of a Participant who is not married or who is married but has designated, as
provided above, a beneficiary other than his or her Spouse, shall be distributed
to the beneficiary or beneficiaries designated by such Participant. Such
designation of beneficiary or beneficiaries shall be made in writing on a form
prescribed by the Committee and, when filed with or as directed by the
Committee, shall become effective and remain in effect until changed by the
Participant by the filing of a new beneficiary designation form with the
31

--------------------------------------------------------------------------------



Committee. If an unmarried Participant fails to so designate a beneficiary, or
in the event all of a Participant’s designated beneficiaries are individuals who
predecease such Participant, then the Committee shall direct the Trustee to
distribute the amount payable under the Plan to such Participant’s surviving
Spouse, if any, but if none, to such Participant’s estate. All distributions
under this subsection (a) shall be made in a single distribution as soon as
practicable following a Participant’s death; provided, however, that if the
Participant’s Vested Interest exceeds $5,000, he or she may elect (or if the
Participant does not elect, his or her designated beneficiary may elect) that
distribution be made in monthly, quarterly or annual installments over a period
of two or more years with the first such installment to be payable within 90
days after the end of the Plan Year in which the Participant died. Installment
payments may be made only to an individual over a period of years not to exceed
one or a combination of the following periods: (i) the life of the Participant’s
designated beneficiary or (ii) a period certain not extending beyond the life
expectancy of the Participant’s designated beneficiary. For purposes of
determining whether the value of a Participant’s Vested Interest exceeds $5,000,
the value of a Participant’s Vested Interest shall be determined without regard
to the value of the Participant’s Rollover Account or Roth Rollover Account.
(b) Any provision of subsection (a) of this Section to the contrary
notwithstanding, except as otherwise provided in this subsection (b), upon the
death of a married Participant whose Vested Interest exceeds $5,000, such
Participant’s Matching Plan Account, Mesa Premium Account, Prior Plan Employer
Account and Prior Plan Pre-Tax Account shall be distributed to his or her
surviving Spouse in the form of a Qualified Preretirement Survivor Annuity
contract to be purchased from a company selected by the Committee and commencing
in payment on the date that would have been such Participant’s Normal Retirement
Date if he or she were still living. The Committee shall provide each such
married Participant with a written explanation of the Qualified Preretirement
Survivor Annuity provided above, including the Participant’s right to waive the
distribution of such Qualified Preretirement Survivor Annuity with the consent
of his or her Spouse and to revoke any such waiver, within whichever of the
following periods ends last: the period beginning with the first day of the Plan
Year in which the Participant attains the age of 32 and ending with the close of
the Plan Year preceding the Plan Year in which the Participant attains the age
of 35, the one-year period after the individual becomes a Participant, or the
one-year period after separation from employment in the case of a Participant
who separates before attaining age 35. Each married Participant may elect at any
time prior to such Participant’s death to waive the Qualified Preretirement
Survivor Annuity form of benefit provided above so that his or her entire
benefit may be paid to his or her designated beneficiary. No election to waive
the Qualified Preretirement Survivor Annuity will be effective upon the
Participant’s death unless such election designates a beneficiary that cannot be
changed without spousal consent, the Participant’s surviving Spouse consents in
writing to such election and such consent is witnessed by a notary public. A
spousal consent will be valid only with respect to the Spouse who signs the
consent and such consent shall be irrevocable. A married Participant may revoke
any such election to waive the Qualified Preretirement Survivor Annuity at any
time prior to his or her death. The amount payable under the Plan upon the death
of a married Participant who has elected, as provided above, to waive the
Qualified Preretirement Survivor Annuity shall be distributed in accordance with
subsection (a) of this Section. The surviving Spouse of any deceased Participant
may elect in writing after the Participant’s death to receive the entire benefit
otherwise payable to such surviving Spouse in accordance with this
32

--------------------------------------------------------------------------------



subsection (a) of this Section. For purposes of determining whether the value of
a Participant’s Vested Interest exceeds $5,000, the value of a Participant’s
Vested Interest shall be determined without regard to the value of the
Participant’s Rollover Account or Roth Rollover Account.
Section 6.4 Distribution of Separation from Employment Benefit.
(a) Except as otherwise provided in this Section, if a Participant separates
from the employment of an Employer or Affiliated Company for any reason other
than his or her Retirement, Permanent Disability, death or transfer to the
employment of another Employer or Affiliated Company, the Accounts of such
Participant shall be retained in trust and shall continue to be credited with
applicable earnings as provided in Section 4.3, and the Vested Interest of such
Participant shall be distributed to him or her by the Trustee at the direction
of the Committee in accordance with Section 6.2(a) as soon as practicable after
his or her Normal Retirement Date (or, if the Participant dies prior to such
date, the Vested Interest of such Participant shall be distributed upon his or
her death in accordance with Section 6.3); provided, however, that each such
Participant shall have the right to elect, in the manner prescribed by the
Committee, to receive an early distribution of all or a portion of his or her
Vested Interest as soon as practicable and the Committee shall require an early
distribution of any such Participant’s Vested Interest which does not exceed
$5,000 in the form of a single distribution. The Vested Interest or portion
thereof of a Participant who elects to receive an early distribution shall be
distributed to him or her in the same manner as provided in Section 6.2(a) for a
distribution upon Retirement or Permanent Disability. A Participant who elects
to receive an early distribution of less than his or her entire Vested Interest
may elect subsequent early distributions with respect to his or her remaining
Vested Interest. Any provision of this Plan to the contrary notwithstanding, for
purposes of this Article a Participant shall not be treated as having separated
from the employment of an Employer or Affiliated Company prior to such time that
a distribution can be made to such Participant in accordance with Code Section
401(k) and the regulations thereunder. For purposes of determining whether the
value of a Participant’s Vested Interest exceeds $5,000, the value of a
Participant’s Vested Interest shall be determined without regard to the value of
the Participant’s Rollover Account or Roth Rollover Account.
(b) Any provision of subsection (a) of this Section to the contrary
notwithstanding, except as otherwise provided in this subsection (b), if a
Participant’s whose Vested Interest exceeds $5,000 separates from the employment
of an Employer or Affiliated Company for any reason other than his or her
Retirement, Permanent Disability, death or transfer to the employment of another
Employer or Affiliated Company, such Participant’s Matching Plan Account, Mesa
Premium Account, Prior Plan Employer Account and/or Prior Plan Pre-Tax Account
shall be distributed to such Participant by the Trustee at the direction of the
Committee upon such Participant’s Normal Retirement Date by payment of the
entire amount in the form of a Qualified Joint and Survivor Annuity contract to
be purchased from a company selected by the Committee and commencing in payment
as soon as practicable thereafter (or, if the Participant dies prior to his or
her Normal Retirement Date, the Vested Interest of such Participant under the
Plan shall be distributed upon his or her death in accordance with Section 6.3);
provided, however, that each such Participant shall have the right to elect, in
the manner prescribed by the Committee, to receive an early distribution of all
or a portion the amount credited to his or
33

--------------------------------------------------------------------------------



her Matching Plan Account, Mesa Premium Account, Prior Plan Employer Account
and/or Prior Plan Pre-Tax Account as soon as practicable after such election. If
a participant elects under this subsection (b) to receive an early distribution,
such distribution shall be made in the form of (i) a Qualified Joint and
Survivor Annuity contract to be purchased from a company selected by the
Committee and commencing in payment as soon as practicable following such
election or (ii) upon satisfaction of the notice and waiver requirements of
Section 6.2(b) in accordance with subsection (a) of this Section. A Participant
who elects to receive an early distribution of less than the entire balance in
his or her Matching Plan Account, Mesa Premium Account, Prior Plan Employer
Account and/or Prior Plan Pre-Tax Account may elect subsequent early
distributions with respect to such Accounts. For purposes of determining whether
the value of a Participant’s Vested Interest exceeds $5,000, the value of a
Participant’s Vested Interest shall be determined without regard to the value of
the Participant’s Rollover Account or Roth Rollover Account.
(c) Notwithstanding the foregoing provisions of this Section 6.4, no
distribution shall be made upon a Participant’s attainment of his or her Normal
Retirement Date unless and until such Participant elects to receive such
distribution. An election made by a Participant under this Section 6.4(c) to
receive a distribution may be made with respect to all or a portion of such
Participant’s Vested Interest. A Participant who elects to receive a
distribution of less than his or her entire Vested Interest may elect subsequent
distributions with respect to his or her remaining Vested Interest.
Section 6.5 Forfeitures.
(a) Unless sooner forfeited as provided below, any unvested portion of the
Accounts of a Participant who separates from the employment of an Employer or
Affiliated Company for any reason other than his or her Retirement, Permanent
Disability, death or transfer to the employment of another Employer or
Affiliated Company shall be forfeited upon the earlier of the date of such
Participant’s death or the date such Participant incurs five consecutive One
Year Breaks in Service unless such Participant is reemployed by an Employer or
Affiliated Company prior to such date.
(b) If a Participant receives a complete distribution of his or her Vested
Interest under Section 6.4 by the close of the second Plan Year following the
Plan Year in which his or her separation from employment occurred, any portion
of such Participant’s Accounts which is not vested at the time of such
distribution shall be forfeited at such time. If a Participant who separates
from the employment of an Employer or Affiliated Company for any reason other
than his or her Retirement, Permanent Disability, death or transfer to the
employment of another Employer or Affiliated Company, is not entitled to receive
any distribution from the Plan due to the fact that such Participant has no
Vested Interest, such Participant shall be deemed to have received a
distribution from the Plan of his or her entire Vested Interest under the Plan
and any amount credited to such Participant’s Accounts shall be forfeited at the
time of such separation from employment. If a Participant, any portion of whose
Accounts is forfeited pursuant to this subsection (b), is reemployed as a
Covered Employee prior to incurring five consecutive One Year Breaks in Service,
the amount so forfeited shall be restored to such individual’s Accounts, out of
current-year forfeitures or, if such forfeitures are insufficient, by an
additional Employer contribution; provided, however, that no amount shall be
restored to the Accounts of an individual who previously received a distribution
of the vested portion of such Accounts unless he or she repays to the
34

--------------------------------------------------------------------------------



Plan, while a Covered Employee and within five years of the date of such
reemployment, the full amount previously distributed from such Accounts for
crediting to his or her Accounts.
(c) If a Participant who has not yet incurred five consecutive One Year Breaks
in Service receives a distribution under Section 6.4 after the end of the second
Plan Year following the year in which his or her separation from employment
occurred, any portion of such Participant’s Accounts which is not vested at the
time of such distribution shall be retained in such Account and shall be
forfeited upon the earlier of the date of such Participant’s death or the date
such Participant incurs five consecutive One Year Breaks in Service unless such
Participant is reemployed by an Employer or Affiliated Company prior to such
date. If a Participant receives a distribution from the Plan after the end of
the second Plan Year following the year in which his or her separation from
employment occurred and is reemployed by an Employer or Affiliated Company prior
to incurring five consecutive One Year Breaks in Service, then the unvested
balance in his or her Accounts shall be transferred to a segregated account for
such Participant and the amount that the Participant is entitled to receive from
such segregated account as of any later date shall be an amount equal to X,
which amount shall be determined in accordance with the following formula: X =
P(AB + D) - D, where P is the Participant’s vested percentage at such later
date, AB is the amount in his or her segregated account at such later date, and
D is the amount distributed to the Participant in connection with his or her
earlier separation from employment.
(d) All amounts forfeited under the Plan shall be credited to a forfeiture
account and invested by the Trustee at the direction of the Committee in its
discretion until such forfeited amounts and any earnings attributable thereto
are applied in accordance with Section 3.8.
Section 6.6 In-Service Withdrawals.
(a) A Participant in the employ of an Employer may make
(i) a withdrawal of all or a portion (in any whole percentage or in whole dollar
amounts) of the total amount credited to his or her After-Tax Account, Mesa
After-Tax Account, Rollover Account, or Roth Rollover Account;
(ii) if the Participant has attained the age of 59½, a withdrawal of all or a
portion (in any whole percentage or in whole dollar amounts) of the total vested
amount credited to his or her Accounts (other than his or her Matching Plan
Account and Mesa Premium Account); or
(iii) a hardship withdrawal of such amount as the Committee shall determine to
be necessary to satisfy an immediate and heavy financial need of such
Participant from his or her Catch-Up Contribution Account, Pre-Tax Account,
Prior Plan Pre-Tax Account, Roth Account, or Roth Catch-Up Contribution Account
other than earnings credited to either such Accounts for any period of time
after December 31, 1988, and qualified nonelective contributions allocated to
either such Accounts.
35

--------------------------------------------------------------------------------



provided, however, that (i) no withdrawal may be made unless notice of such
withdrawal is delivered to or in the manner prescribed by the Committee by the
withdrawing Participant within such period of time prior to the effective date
thereof as the Committee may prescribe in its discretion, (ii) no withdrawal may
be made by a Participant to whom a loan from the Trust is then outstanding
unless the Committee is satisfied that such loan will remain fully secured by
the withdrawing Participant’s Vested Interest following such withdrawal, and
(iii) withdrawals from the Prior Plan Pre-Tax Account and Prior Plan Employer
Account may be made only pursuant to the notice and consent requirements of
Section 6.2(b). The Committee shall direct the Trustee to distribute any
withdrawn amount to such Participant as soon as practicable following the
effective date of the withdrawal. Any withdrawal from an Account pursuant to
this Section shall be taken proportionally from each Investment Fund in which
such Account is invested; provided, however, that a Participant may elect in the
manner prescribed by the Committee to have his or her withdrawal taken from the
portion of such Account that is invested in one or more Investment Fund(s). The
Committee may prescribe uniform and nondiscriminatory rules and procedures
limiting the number of times that a Participant may make withdrawals during a
Plan Year and the minimum amount that a Participant may withdraw on any single
occasion.
(b) A hardship withdrawal will be considered to be made on account of an
immediate and heavy financial need of a Participant only if the Committee
determines that such withdrawal is on account of expenses for (or necessary to
obtain) medical care that would be deductible under Code Section 213(d)
(determined without regard to whether the expenses exceed 7.5% of adjusted gross
income), costs directly related to the purchase of a principal residence for
such Participant (excluding mortgage payments), payment of tuition and related
educational fees for the next 12 months of post-secondary education for such
Participant or his or her Spouse, children or dependents (within the meaning of
Code Section 152 without regard to Code Sections 152(b)(l), (b)(2), and
(d)(l)(B)), payments necessary to prevent the eviction of such Participant from
his or her principal residence or foreclosure on the mortgage of such residence,
payments for burial or funeral expenses for the Participant’s deceased parent,
Spouse, children or dependents (as defined in Code Section 152 without regard to
Code Section 152(d)(l)(B)), or expenses for the repair of damage to the
Participant’s principal residence that would qualify for the casualty deduction
under Code Section 165 (determined without regard to whether the loss exceeds
10% of adjusted gross income).
























36

--------------------------------------------------------------------------------



(c) Effective January 1, 2019, a hardship withdrawal will be considered to be
necessary to satisfy the financial need of a Participant only if the Participant
represents (in writing, by an electronic medium, or in such other form as may be
prescribed by the Internal Revenue Service and approved by the Committee) that
he has insufficient cash or other liquid assets to reasonably available to
satisfy the financial need. A distribution will not be treated as necessary to
satisfy the financial need of a Participant unless (i) the amount of such
withdrawal is not in excess of the amount of such need plus any amounts
necessary to pay any federal, state or local income taxes or penalties
reasonably anticipated to result from such withdrawal, and (ii) the Participant
has obtained all other distributions and withdrawals (including distributions of
employee stock ownership plan dividends under Code Section 404(k), but not
hardship withdrawals or loans), currently available under all plans maintained
by the Employers, whether qualified or nonqualified.


(d) If a Participant received a hardship withdrawal within the six-month period
ending on December 31, 2018, then the suspension of any contributions shall end
on such date, and the Participant may, on or after such date, elect to resume
such contributions to any deferred compensation plan maintained by an Employer
or Affiliated Company to the extent permitted, and in accordance with the
procedures, under the Plan and such other plans, as applicable.
(e) HEART Act Withdrawal. Effective for payments made pursuant to the Employer’s
military differential wage payment program and distributions taken on or after
January 1, 2009, a Participant who is receiving military differential wage
payments will be treated as having severed from employment during any period
during which the individual is performing service in the uniformed services as
described in Code Section 414(u). The Participant is entitled to take a
distribution from his Pre-Tax Account and Roth Account while on qualified
military leave for more than 30 days. The HEART Act withdrawal will be subject
to the 10% early withdrawal penalty, and the Participant will be suspended from
making Pre-Tax Contributions and Roth Contributions for 6 months. Further, the
Participant cannot repay the HEART Act Withdrawal to the Plan.
(f) Qualified Military Reservist Distribution. Effective September 11, 2001, a
Participant who is a reservist or national guardsman (as defined by 37 U.S.C.
101(24)) called to active duty for a period in excess of 179 days or for an
indefinite time after September 11, 2001 may elect to withdraw all or a portion
of his Pre-Tax Contribution Account as a qualified reservist withdrawal. Any
such qualified reservist withdrawal will not be subject to the 10% early
withdrawal penalty. Further, a Participant who receives a qualified reservist
distribution from the Plan may repay to an individual retirement plan of such
Participant (in one or more contributions) the amount of the distribution at any
time during the two-year period after the end of the active duty period.
Section 6.7 Distributions to Minors and Persons Under Legal Disability. If any
distribution under the Plan becomes payable to a minor or other person under a
legal disability, such distribution may be made to the duly appointed guardian
or other legal representative of the estate of such minor or person under legal
disability.




37

--------------------------------------------------------------------------------



Section 6.8 Unclaimed or Uncashed Benefits. If a Participant or beneficiary is
entitled to a benefit under the Plan, the Participant or beneficiary is
responsible for providing the Committee with his current address. If the
Committee cannot ascertain the whereabouts of any person to whom a benefit
distribution is due under the Plan (either if a benefit distribution is pending
or if a benefit distribution has been made but the distribution check remains
uncashed or is returned undelivered), the Committee will mail a notice regarding
such distribution to the last known address of such person as shown on the
records of the Committee of Employer for a pending benefit distribution or if
the distribution check remains uncashed or will re-send the check to a
forwarding address or conduct an address search and re-send the check where the
check is returned undelivered. If such person has not made written claim or
cashed the distribution check within a reasonable period after the check void
date or notification of a pending benefit distribution as applicable, the
Committee may direct that such distribution otherwise due such person be
forfeited and the amount used to offset Plan expenses or applied to reduce the
contributions of the Employer. Upon the forfeiture of such unclaimed or uncashed
benefit distribution, the Plan will have no further liability except that, in
the event such Participant or beneficiary later notifies the Committee of his
whereabouts and requests the distribution due to him under the Plan, the amount
so forfeited will be paid to him in accordance with the provisions of the Plan
pursuant to Treasury Regulation 1.411(a)-4(b)(6) (regarding forfeiture and
reinstatement of benefits for lost participants).


Section 6.9 Plan Loans.


(a) Subject to such conditions and limitations as the Committee may from time to
time prescribe for application to all Participants and beneficiaries on a
uniform basis, at the request of a Participant or beneficiary of a deceased
Participant who is a party in interest (within the meaning of Section 3(14) of
the Employee Retirement Income Security Act of 1974, as amended) with respect to
the Plan (hereinafter called the “Borrower”), the Committee shall direct the
Trustee to loan to such Borrower from his or her Accounts (other than the
Borrower’s Matching Plan Account and Mesa Premium Account) an amount of money
which, when added to the total outstanding balance of all other loans to such
Borrower from the Plan or from a qualified employer plan (within the meaning of
Code Section 72(p)) maintained by an Employer or Affiliated Company, does not
exceed the lesser of $50,000 (reduced, however, by the excess, if any, of the
highest total outstanding balance of all such other loans during the one-year
period ending on the day before the date such loan is made, over the outstanding
balance of all such other loans on the date such loan is made), or one-half of
such Participant’s Vested Interest under the Plan (or, in the case of a loan to
a beneficiary, one-half of such beneficiary’s Accounts).
(b) Any such loan made to a Borrower shall be evidenced by a promissory note or
other evidence of indebtedness payable to the Trustee, shall bear a reasonable
rate of interest, shall be secured by one-half of the Participant’s vested
interest under the Plan (or, in the case of a loan to a beneficiary, by one-half
of such beneficiary’s Accounts), shall be repayable in substantially equal
payments no less frequently than quarterly and shall be repayable within five
years or, in the case of a loan that is to be used to acquire any dwelling unit
which within a reasonable period of time is to be used as the principal
residence of the Participant, within such period greater than five years as
shall be determined by the Committee or its delegate in its absolute discretion.
38

--------------------------------------------------------------------------------



(c) Any provision of this Plan to the contrary notwithstanding, the promissory
note or other evidence of indebtedness evidencing any such loan shall be held by
the Trustee as a segregated investment allocated to and made solely for the
benefit of the Account of the Borrower from which such loan was made, and no
loan shall be made to a married Participant from a Prior Plan Pre-Tax Account or
Prior Plan Employer Account unless the Spouse of such Participant consents in
writing thereto within the 180-day period preceding the date such loan is made
and such consent is witnessed by a notary public.
(d) Plan loans to directors and executive officers of an Employer may be denied
in the event that the Committee determines that loans may not be made to such
persons under applicable federal law.
Section 6.10 Qualified Domestic Relations Orders. Any provision of this Plan to
the contrary notwithstanding:
(a) The Committee shall establish and maintain for each alternate payee named
with respect to a Participant under a domestic relations order which is
determined by the Committee to be a qualified domestic relations order (as
defined in Code Section 414(p)) such separate Accounts as the Committee may deem
to be necessary or appropriate to reflect such alternate payee’s interest in the
Accounts of such Participant. Such alternate payee’s Accounts shall be credited
with the alternate payee’s interest in the Participant’s Accounts as determined
under such qualified domestic relations order. The alternate payee may change
investment direction with respect to his or her Account balances in accordance
with Section 4.2 in the same manner as the Participant.
(b) Except to the extent otherwise provided in the qualified domestic relations
order naming an alternate payee with respect to a Participant, the alternate
payee may designate a beneficiary on a form prescribed by and filed with or as
directed by the Committee, if no such beneficiary is validly designated or if
the designated beneficiary is a person who predeceases the alternate payee, the
beneficiary of the alternate payee shall be the alternate payee’s estate, and
the beneficiary of the alternate payee shall be accorded under the Plan all of
the rights and privileges of the beneficiary of a Participant.
(c) An alternate payee named with respect to a Participant shall be entitled to
receive a distribution from the Plan in accordance with the qualified domestic
relations order naming such alternate payee. Such distribution may be made only
in a form provided under the Plan and shall include only such amounts as are
vested. If a qualified domestic relations order so provides, a lump sum
distribution of the total vested amount credited to the alternate payee’s
Accounts may be made to the alternate payee at any time prior to the date the
Participant named in such qualified domestic relations order attains his or her
earliest retirement age (as defined in Section Code 414(p)(4)(B)). To the extent
provided by a qualified domestic relations order, the alternate payee named with
respect to a Participant may make withdrawals (other than hardship withdrawals)
from his or her Accounts in accordance with Article VI in the same manner as the
Participant with respect to whom such alternate payee was named under said
qualified domestic relations order.
(d) If a portion of any unvested amount credited to the Employer Account or
Matching Plan Account of a Participant named in the qualified domestic relations
order is credited to the Employer Account or Matching Plan Account, whichever is
applicable, of
39

--------------------------------------------------------------------------------



the alternate payee named in such qualified domestic relations order, the
portion credited to the alternate payee’s Employer Account or Matching Plan
Account shall vest and/or be forfeited at the same time and in the same manner
as the Participant’s Employer Account or Matching Plan Account, whichever is
applicable.
Section 6.11 Transfer of Eligible Rollover Distribution.
(a) If a Participant is entitled to receive an eligible rollover distribution
(as defined in Code Section 402(c) and the regulations thereunder, which
exclude, among other distributions, any hardship distribution described in Code
Section 401(k)(2)(B)(i)(IV)) from the Plan, such Participant may elect to have
the Committee direct the Trustee to transfer the entire amount of such
distribution directly to any of the following specified by such Participant: an
individual retirement account described in Code Section 408(a), an individual
retirement annuity described in Code Section 408(b) (other than an endowment
contract), a defined contribution plan qualified under Code Section 401(a) the
terms of which permit rollover contributions or an annuity plan described in
Code Section 403(a); provided, however, than an amount credited to a Roth
Account may be transferred only to a designated Roth account or Roth IRA
described in Code Section 402A.
(b) If the surviving Spouse of a deceased Participant is entitled to receive an
eligible rollover distribution from the Plan, such surviving Spouse may elect to
have the Committee direct the Trustee to transfer the entire amount of such
distribution directly to either an individual retirement account described in
Code Section 408(a) or an individual retirement annuity described in Code
Section 408(b) (other than an endowment contract) specified by such surviving
Spouse.
(c) If a designated beneficiary of a deceased Participant other than the
Participant’s surviving Spouse is entitled to receive a distribution under this
Plan, and the distribution would be an eligible rollover distribution as defined
in Code Section 402(c) except for the requirement that the distribution be made
to the Participant’s Spouse, the designated beneficiary may request to have any
portion of the distribution made to an eligible individual retirement plan, as
defined in Code Section 402(c)(8)(b)(i) or (ii), that has been established for
the purpose of receiving the distribution on behalf of the designated
beneficiary. The Committee will direct the Trustee to make distributions under
this subsection only if the Committee determines that the requested distribution
satisfies the requirements of Code Section 402(c)(11) and any regulations or
other guidance issued under that Section.
(d) If an alternate payee under a qualified domestic relations order (as defined
in Code Section 414(p)) is the Spouse or former Spouse of the Participant
specified in the qualified domestic relations order, this Section shall apply to
such alternate payee as if the alternate payee were a Participant.
(e) A distributee of an eligible rollover distribution who is entitled to make
an election under this Section may specify that some portion less than the
entire amount of such distribution be transferred in accordance with this
Section.




40

--------------------------------------------------------------------------------



(f) The preceding provisions of this Section to the contrary notwithstanding:

(i) an “eligible retirement plan” shall also mean an annuity contract described
in Code Section 403(b) or an eligible plan under Code Section 457(b) which is
maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state which agrees to
separately account for amounts transferred into such plan from this Plan, and an
individual retirement plan described in Code Section 408A (for taxable years
beginning before January 1, 2010, rollover to an individual retirement plan
described in Code Section 408A is not allowed where an individual has modified
adjusted gross income exceeding $100,000 or is married and files a separate
return);
(ii) the definition of “eligible retirement plan” shall also apply in the case
of a distribution to a surviving Spouse, or to a Spouse or former Spouse who is
the alternate payee under a qualified domestic relations order, as defined in
Code Section 414(p);
(iii) any amount that is distributed on account of hardship shall not be an
eligible rollover distribution and the distributee may not elect to have any
portion of such a distribution paid directly to an eligible retirement plan; and
(iv) a portion of a distribution shall not fail to be an eligible rollover
distribution merely because the portion consists of after-tax employee
contributions which are not includible in gross income, provided that such
portion may be transferred only to an individual retirement account or annuity
described in Code Section 408(a) or (b), or to a qualified defined contribution
plan described in Code Section 401(a) or 403(a) or a qualified defined benefit
plan described in Code Section 401(a) that agrees to separately account for
amounts so transferred, including separately accounting for the portion of such
distribution which is includible in gross income and the portion of such
distribution which is not so includible.
Section 6.12 Automatic Rollovers. If a single distribution exceeding $1,000 is
required to be made to a Participant pursuant to Section 6.2(a) or 6.4(a) prior
to the Participant’s attainment of age 65, and if the Participant does not elect
either to receive the distribution directly or to have the distribution
transferred in a direct rollover pursuant to Section 6.11 to an eligible
retirement plan specified by the Participant, the Committee shall direct the
distribution to be transferred in a direct rollover to an individual retirement
plan designated by the Committee.
Section 6.13 Distribution on Normal Retirement Date and Retirement.
Notwithstanding the provisions of Sections 6.1(a), 6.2(a), 6.2(b), 6.4(a) and
6.4(b) of the Plan (and the corresponding sections of the Plan in effect prior
to January 1, 2008), a Participant shall not be required to receive a
distribution of his or her Vested Interest under the Plan upon reaching his or
her Normal Retirement Date or as a result of his or her Retirement prior to
attaining age 70½ if such Participant’s Vested Interest exceeds $5,000. Rather,
the Participant’s Vested Interest will be retained in trust and shall not
commence being distributed
41

--------------------------------------------------------------------------------



until the earlier of the April 1 of the calendar year following the calendar
year in which the Participant reaches age 70½ or such time as the Participant
elects for his or her Vested Interest to be distributed. The distribution of a
Participant’s Vested Interest in accordance with this Section 6.13 shall be made
to him or her in the same manner as provided in Section 6.2(a) or 6.2(b), as
applicable. Notwithstanding any provision of this Section 6.13 to the contrary,
the distribution of a Participant’s Vested Interest must be made in a manner
that satisfies the requirements of Code Section 401(a)(9).
Section 6.14 In-Plan Roth Rollovers.
(a) Effective for distributions made on or after July 1, 2013, a Participant may
elect to roll over a distribution to an In-Plan Roth Rollover Contribution
Account in accordance with the provisions of this Section 6.14. In-Plan Roth
Rollover Contributions shall be subject to the same Plan rules as Roth
Contributions, Roth Bonus Contributions, Roth Catch-Up Contributions and Roth
Bonus Catch-Up Contributions. The Plan Administrator will maintain such records
as are necessary for the proper reporting of In-Plan Roth Rollover Contributions
and will administer the In-Plan Roth Rollover Contribution Account in accordance
with Code Section 402A and the regulations promulgated thereunder.
(b) The following contributions are permitted for roll over to the In-Plan Roth
Rollover Contribution Account: (i) After-Tax Account, (ii) Catch-up Contribution
Account, (iii) Employer Account, (iv) Matching Plan Account, (v) Mesa After-Tax
Account, (vi) Mesa Premium Account, (vii) Mesa Profit-Sharing Account, (viii)
Pre-Tax Account, (ix) Prior Plan Employer Account, (x) Prior Plan Pre-Tax
Account, and (xi) Rollover Account.
(c) Solely for the purposes of determining eligibility for an In-Plan Roth
Rollover Contribution, the Plan will treat a Participant’s surviving Spouse,
former Spouse or alternate payee Spouse as a Participant. A non-spouse
beneficiary may not make an In-Plan Roth Rollover Contribution to the Plan.
(d) An In-Plan Roth Rollover Contribution must be made by the Participant in the
form of a direct rollover. An In-Plan Roth Rollover Contribution may not include
any Plan loans.
(e) The distribution provisions in Section 6.6 will apply to In-Plan Roth
Rollover Contributions.
Notwithstanding any other provision of the Plan to the contrary, an In-Plan Roth
Rollover Contribution is not a Rollover or Roth Rollover Contribution for
purposes of the Plan. An In-Plan Roth Rollover Contribution will not be treated
as a distribution for purposes of sections 401(a)(11), 411(a)(11), or
411(d)(6)(B)(ii) of the Code. Amounts in a Participant’s In-Plan Roth Rollover
Contribution Account may only be withdrawn by a Participant when the Participant
is eligible for a distribution from the Plan under Article VI.






42

--------------------------------------------------------------------------------



ARTICLE VII


PLAN ADMINISTRATION


Section 7.1 401(k) and Matching Plan Committee. The plan administrator of the
Plan shall be a 401(k) and Matching Plan Committee composed of at least five
individuals appointed by the Board of Directors of the Company. Each member of
the Committee so appointed shall serve in such office until his or her death,
resignation or removal by the Board of Directors of the Company. The Board of
Directors of the Company may remove any member of the Committee at any time by
giving written notice thereof to the members of the Committee. Vacancies shall
likewise be filled from time to time by the Board of Directors of the Company.
The members of the Committee shall receive no remuneration from the Plan for
their services as Committee members.
Section 7.2 Powers, Duties and Liabilities of the Committee. The Committee shall
have discretionary and final authority to interpret and implement the provisions
of the Plan, including without limitation authority to determine eligibility for
benefits under the Plan, and shall perform all of the duties and exercise all of
the powers and discretion granted to it under the terms of the Plan. The
Committee shall act by a majority of its members at the time in office and such
action may be taken either by a vote at a meeting or in writing without a
meeting. The Committee may by such majority action authorize any one or more of
its members to execute any document or documents on behalf of the Committee, in
which event the Committee shall notify the Trustee in writing of such action and
the name or names of its member or members so authorized to act Every
interpretation, choice, determination or other exercise by the Committee of any
discretion given either expressly or by implication to it shall be conclusive
and binding upon all parties directly or indirectly affected, without
restriction, however, on the right of the Committee to reconsider and
redetermine such actions. In performing any duty or exercising any power herein
conferred, the Committee shall in no event perform such duty or exercise such
power in any manner which discriminates in favor of Highly Compensated
Employees. The Employers shall indemnify and hold harmless each member of the
Committee against any claim, cost, expense (including attorneys’ fees), judgment
or liability (including any sum paid in settlement of a claim with the approval
of the Employers) arising out of any act or omission to act as a member of the
Committee appointed under this Plan, except in the case of willful misconduct.
Section 7.3 Rules, Records and Reports. The Committee may adopt such rules and
procedures for the administration of the Plan as are consistent with the terms
hereof, and shall keep adequate records of the Committee’s proceedings and acts
and of the status of the Participants’ Accounts. The Committee may employ such
agents, accountants and legal counsel (who may be agents, accountants or legal
counsel for an Employer) as may be appropriate for the administration of the
Plan. The Committee shall at least annually provide each Participant with a
report reflecting the status of his or her Accounts in the Trust and shall cause
such other information, documents or reports to be prepared, provided and/or
filed as may be necessary to comply with the provisions of the Employee
Retirement Income Security Act of 1974 or any other law.






43

--------------------------------------------------------------------------------



Section 7.4 Administration Expenses and Taxes. Unless otherwise paid by the
Employers in their absolute discretion, the Committee shall direct the Trustee
to pay all reasonable and necessary expenses (including the fees of agents,
accountants and legal counsel) incurred by the Committee in connection with the
administration of the Plan. Should any tax of any character (including transfer
taxes) be levied upon the Trust assets or the income therefrom, such tax shall
be paid from and charged against the assets of the Trust.
ARTICLE VIII
AMENDMENT AND TERMINATION


Section 8.1 Amendment. The Board of Directors of the Company shall have the
right and power at any time and from time to time to amend this Plan, in whole
or in part, on behalf of all Employers. Any such amendment made by the Board of
Directors of the Company shall be made by or pursuant to a resolution duly
adopted by the Board of Directors of the Company, and shall be evidenced by such
resolution or by a written instrument executed by such person as the Board of
Directors of the Company shall authorize for such purpose. With the consent of
the Board of Directors of the Company and subject to such procedure as it may
prescribe, the Board of Directors of each Employer shall have the right and
power at any time and from time to time to amend this Plan, in whole or in part,
with respect to the Plan’s application to the Participants of the particular
amending Employer and the assets held in the Trust for their benefit, or to
transfer such assets or any portion thereof to a new trust for the benefit of
such Participants. However, in no event shall any amendment or new trust permit
any portion of the trust fund to be used for or diverted to any purpose other
than the exclusive benefit of the Participants and their beneficiaries, nor
shall any amendment or new trust reduce a Participant’s Vested Interest under
the Plan.
Section 8.2 Termination. The Board of Directors of the Company shall have the
right and power at any time to terminate this Plan on behalf of all Employers,
or to terminate this Plan as it applies to the Participants who are or were
employees of any particular Employer, by giving written notice of such
termination to the Committee and Trustee. Any provision of this Plan to the
contrary notwithstanding, upon the termination or partial termination of the
Plan as to any Employer, or in the event any Employer should completely
discontinue making contributions to the Plan without formally terminating it,
all amounts credited to the Accounts of the affected Participants of that
particular Employer shall be fully vested.
Section 8.3 Benefit Plan Design Committee. Any action permitted to be taken by
the Board with respect to the amendment of this Plan may be taken by the Benefit
Plan Design Committee. The Benefit Plan Design Committee shall be composed of at
least two individuals appointed by the Board of Directors of the Company. Each
member of the Benefit Plan Design Committee so appointed shall serve in such
office until his or her death, resignation or removal by the Board. The Board
may remove any member of the Benefit Plan Design Committee at any time by giving
written notice thereof to the members of the Benefit Plan Design Committee.
Vacancies shall likewise be filled from time to time by the Board. The Benefit
Plan Design Committee shall act by a majority of its members at the time in
office and such action may be taken either by a vote at a meeting or in writing
without a meeting.


44

--------------------------------------------------------------------------------



ARTICLE IX


TOP-HEAVY PROVISIONS


Section 9.1 Top-Heavy Definitions. Unless the context clearly indicates
otherwise, when used in this Article:
(a) “Top-Heavy Plan” means this Plan if, as of the Determination Date, the
aggregate of the Accounts of Key Employees under the Plan exceeds 60% of the
aggregate of the Accounts of all Participants and former Participants under the
Plan. The aggregate of the Accounts of any Participant or former Participant
shall include any distributions (other than related rollovers or transfers from
the Plan within the meaning of regulations under Code Section 416(g)) made from
such individual’s Accounts during the one-year period ending on the
Determination Date, but shall not include any unrelated rollovers or transfers
(within the meaning of regulations under Code Section 416(g)) made to such
individual’s Accounts after December 31, 1983; provided, however, that in the
case of a distribution made for a reason other than severance from employment,
death, or disability, this provision shall be applied by substituting “five-year
period” for “one-year period.” The Account of any Participant or former
Participant who is not a Key Employee for the Plan Year in question but who was
a Key Employee in a prior Plan Year, or has not completed an Hour of Service
during the one-year period ending on the Determination Date, shall not be taken
into account. The determination of whether the Plan is a Top-Heavy Plan shall be
made after aggregating all other plans of an Employer and any Affiliated Company
qualifying under Code Section 401(a) in which a Key Employee is a participant or
which enables such a plan to meet the requirements of Code Section 401(a)(4) or
410, and after aggregating any other plan of an Employer or Affiliated Company,
which is not already aggregated, if such aggregation group would continue to
meet the requirements of Code Sections 401(a)(4) and 410 and if such permissive
aggregation thereby eliminates the top-heavy status of any plan within such
permissive aggregation group. For purposes of determining the aggregate of the
Accounts of any Participant or former Participant, the distributions included,
as provided above, shall include distributions under a terminated plan which,
had it not been terminated, would have been aggregated with the Plan under Code
Section 416(g)(2)(A)(i). The determination of whether this Plan is a Top-Heavy
Plan shall be made in accordance with Code Section 416(g).
(b) “Determination Date” means, for purposes of determining whether the Plan is
a Top-Heavy Plan for a particular Plan Year, the last day of the preceding Plan
Year.
(c) “Key Employee” means any Employee or former Employee (including a
beneficiary of such Employee or former Employee) who at any time during the Plan
Year that includes the Determination Date is:
(i) an officer of an Employer having Compensation for such Plan Year greater
than $130,000 (as adjusted under Code Section 416(i)(l) for Plan Years beginning
after December 31, 2002);
(ii) a 5% owner of the Employer; or
45

--------------------------------------------------------------------------------



(iii) a 1% owner of the Employer having Compensation for such Plan Year of more
than $150,000.
The determination of who is a Key Employee will be made in accordance with Code
Section 416(i)(l) and the applicable regulations and other guidance of general
applicability issued thereunder.
(d) “Non-Key Employee” means any Employee or former Employee (including a
beneficiary of such Employee or former Employee) who is not a Key Employee.
Section 9.2 Minimum Contribution Requirement. Any provision of this Plan to the
contrary notwithstanding, if the Plan is a Top-Heavy Plan for any Plan Year,
then the Employers will contribute to the Employer Account of each Non-Key
Employee who is both eligible to participate and in the employ of an Employer on
the last day of such Plan Year, an amount which, when added to the total amount
of Matching Contributions and forfeitures otherwise allocable under the Plan to
such Non-Key Employee for such year, shall equal the lesser of (i) 3% of such
Non-Key Employee’s Compensation for such year or (ii) the amount of
contributions (including Total Tax-Advantaged Contributions) and forfeitures
(expressed as a percentage of Compensation) allocable under the Plan for or on
behalf of the Key Employee for whom such percentage is the highest for the Plan
Year after taking into account contributions under other defined contribution
plans maintained by the Employer in which a Key Employee is a participant (as
well as any other plan of an Employer which enables such a plan to meet the
requirements of Code Section 401(a)(4) or 410); provided, however, that no
minimum contribution shall be made for a Non-Key Employee under tin’s Section
for any Plan Year if the Employer maintains another qualified plan under which a
minimum benefit or contribution is being accrued or made for such Plan Year for
the Non-Key Employee in accordance with Code Section 416(c). A Non-Key Employee
who is not a Participant, but for whom a contribution is made pursuant to this
Section, shall be accorded all of the rights and privileges of a Participant
under the Plan except that no contributions (other than contributions pursuant
to this Section) shall be made for or on behalf of such Non-Key Employee until
he or she meets the eligibility and participation requirements of Article II.
Section 9.3 Minimum Vesting Schedule. Any provision of this Plan to the contrary
notwithstanding, if the Plan is a Top-Heavy Plan for any Plan Year, then
effective as of the first day of such Plan Year with respect to Participants who
complete an Hour of Service on or after such day, the vesting schedule provided
in Section 5.2 shall be applied to that portion of such Participants’ Employer
Account which is attributable to any amounts credited to his or her Employer
Nonelective Contribution Account under the Superseded Plan as in effect on
September 30,1997, as if to read as follows:



Period of Service
Completed by ParticipantPercentage VestedLess than 3 yearsNone3 or more
years100%







46

--------------------------------------------------------------------------------



ARTICLE X


MISCELLANEOUS GENERAL PROVISIONS


Section 10.1 Spendthrift Provision. No right or interest of any Participant or
beneficiary under the Plan may be assigned, transferred or alienated, in whole
or in part, either directly or by operation of law, and no such right or
interest shall be liable for or subject to any debt, obligation or liability of
such Participant or beneficiary; provided, however, that nothing herein shall
prevent the payment of amounts from a Participant’s Accounts under the Plan in
accordance with the terms of a court order which the Committee has determined to
be a qualified domestic relations order (as defined in Code Section 414(p)).
Section 10.2 Claims Procedure. If any person (hereinafter called the “Claimant”)
feels that he or she is being denied a benefit to which he or she is entitled
under the Plan, such Claimant may file a written claim for said benefit with any
member of the Committee. Within 60 days of the receipt of such claim the
Committee shall determine and notify the Claimant as to whether he or she is
entitled to such benefit. Such notification shall be in writing and, if denying
the claim for benefit, shall set forth the specific reason or reasons for the
denial, make specific reference to the pertinent provisions of the Plan, and
advise the Claimant that he or she may, within 60 days of the receipt of such
notice, in writing request to appear before the Committee for a hearing to
review such denial. Any such hearing shall be scheduled at the mutual
convenience of the Committee or its designated representative and the Claimant,
and at such hearing the Claimant and/or his or her duly authorized
representative may examine any relevant documents and present evidence and
arguments to support the granting of the benefit being claimed. The final
decision of the Committee with respect to the claim being reviewed shall be made
within 60 days following the hearing thereon and the Committee shall in writing
notify the Claimant of its final decision, again specifying the reasons
therefore and the pertinent provisions of the Plan upon which such decision is
based. The final decision of the Committee shall be conclusive and binding upon
all parties having or claiming to have an interest in the matter being reviewed.
Section 10.3 Maximum Contribution Limitation. Any provision of this Plan to the
contrary notwithstanding (except to the extent permitted under Section 3.3 of
the Plan and Code Section 414(v), if applicable), the sum of (i) the Employer
contributions, (ii) the forfeitures, and (iii) the Participant contributions
(excluding rollover contributions and employee contributions to a simplified
employee pension allowable as a deduction, each within the meaning specified in
Code Section 415(c)(2)) (collectively “Maximum Annual Additions”), allocated to
a Participant with respect to a Plan Year shall in no event exceed the lesser of
$40,000 (as adjusted for increases in the cost-of-living under Code Section
415(d)) or 100% of such Participant’s Compensation for that year. For the
purposes of applying the limitation imposed by this Section, each Employer and
its Affiliated Companies shall be considered a single employer, and all defined
contribution plans (meaning plans providing for individual accounts and for
benefits based solely upon the amounts contributed to such accounts and any
forfeitures, income, expenses, gains and losses allocated to such accounts)
described in Code Section 415(c)(2), whether or not terminated, maintained by an
Employer or its Affiliated Companies shall be considered a single plan.
Notwithstanding any provision of the Plan to the contrary, if the Maximum Annual
Additions are exceeded for any Participant, then the Plan may only correct such
excess in accordance with the Employee Plans Compliance
47

--------------------------------------------------------------------------------



Resolutions System (“EPCRS”) as set forth in Revenue Procedure 2008-50 or any
superseding guidance, including, but not limited to, the preamble of the final
section 415 regulations.
Section 10.4 Employment Noncontractual. The establishment of this Plan shall not
enlarge or otherwise affect the terms of any Employee’s employment with an
Employer and an Employer may terminate the employment of any Employee as freely
and with the same effect as if this Plan had not been adopted.
Section 10.5 Limitations on Responsibility. The Employers do not guarantee or
indemnify the Trust against any loss or depreciation of its assets which may
occur, nor guarantee the payment of any amount which may become payable to a
Participant or his or her beneficiaries pursuant to the provisions of this Plan.
All payments to Participants and their beneficiaries shall be made by the
Trustee at the direction of the Committee solely from the assets of the Trust
and the Employers shall have no legal obligation, responsibility or liability
for any such payments.
Section 10.6 Merger or Consolidation. In no event shall this Plan be merged or
consolidated into or with any other plan, nor shall any of its assets or
liabilities be transferred to any other plan, unless each Participant would be
entitled to receive a benefit if the plan in which he or she then participates
terminated immediately following such merger, consolidation or transfer, which
is equal to or greater than the benefit he or she would have been entitled to
receive if the Plan had been terminated immediately prior to such merger,
consolidation or transfer.
Section 10.7 Applicable Law. This Plan shall be governed and construed in
accordance with the internal laws (and not the principles relating to conflicts
of laws) of the State of Texas except where superseded by federal law.
Section 10.8 USERRA Compliance. Notwithstanding any provision of this Plan to
the contrary, contributions, benefits and service credit with respect to
qualified military service will be provided in accordance with Code Section
414(u).


IN WITNESS WHEREOF, this restatement has been executed as of this 13 day of
February, 2020, to be effective as of January 1, 2020.
PIONEER NATURAL RESOURCES USA, INC.




By: /s/ Tyson L. Taylor
        Tyson L. Taylor, Vice President, Human Resources




48